 



Exhibit 10.16
EXECUTION COPY
 
CREDIT AGREEMENT
Dated as of November 21, 2005
by and among
GOVERNMENT PROPERTIES TRUST, INC.,
as Borrower
WACHOVIA CAPITAL MARKETS, LLC,
as Arranger,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,
as Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    25  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    26  
 
       
Article II. Credit Facility
    26  
 
       
Section 2.1. Revolving Loans
    26  
Section 2.2. Swingline Loans
    27  
Section 2.3. Letters of Credit
    29  
Section 2.4. Rates and Payment of Interest on Loans
    33  
Section 2.5. Number of Interest Periods
    34  
Section 2.6. Repayment of Loans
    34  
Section 2.7. Prepayments
    34  
Section 2.8. Continuation
    35  
Section 2.9. Conversion
    35  
Section 2.10. Notes
    35  
Section 2.11. Voluntary Reductions of the Commitment
    36  
Section 2.12. Extension of Termination Date
    36  
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date
    37  
Section 2.14. Amount Limitations
    37  
Section 2.15. Increase of Commitments
    37  
 
       
Article III. Payments, Fees and Other General Provisions
    38  
 
       
Section 3.1. Payments
    38  
Section 3.2. Pro Rata Treatment
    38  
Section 3.3. Sharing of Payments, Etc.
    39  
Section 3.4. Several Obligations
    40  
Section 3.5. Minimum Amounts
    40  
Section 3.6. Fees
    40  
Section 3.7. Computations
    42  
Section 3.8. Usury
    42  
Section 3.9. Agreement Regarding Interest and Charges
    42  
Section 3.10. Statements of Account
    43  
Section 3.11. Defaulting Lenders
    43  
Section 3.12. Taxes
    44  
 
       
Article IV. Collateral Properties
    46  
 
       
Section 4.1. Eligibility of Properties
    46  
Section 4.2. Conditions Precedent to a Property Becoming a Collateral Property
    48  
Section 4.3. Release of Collateral Properties
    51  
Section 4.4. Frequency of Calculations of Borrowing Base
    52  
Section 4.5. Frequency of Appraisals
    53  

- i -



--------------------------------------------------------------------------------



 



         
Section 4.6. Additional Appraisals Required under Applicable Law
    53  
Section 4.7. Release of Derivatives Contract
    54  
Section 4.8. Additional Provision Applicable to the NY Properties
    54  
 
       
Article V. Yield Protection, Etc.
    55  
 
       
Section 5.1. Additional Costs; Capital Adequacy
    55  
Section 5.2. Suspension of LIBOR Loans
    57  
Section 5.3. Illegality
    57  
Section 5.4. Compensation
    58  
Section 5.5. Treatment of Affected Loans
    58  
Section 5.6. Change of Lending Office
    59  
Section 5.7. Assumptions Concerning Funding of LIBOR Loans
    59  
 
       
Article VI. Conditions Precedent
    59  
 
       
Section 6.1. Initial Conditions Precedent
    59  
Section 6.2. Conditions Precedent to All Loans and Letters of Credit
    62  
 
       
Article VII. Representations and Warranties
    62  
 
       
Section 7.1. Representations and Warranties
    62  
Section 7.2. Survival of Representations and Warranties, Etc.
    68  
 
       
Article VIII. Affirmative Covenants
    69  
 
       
Section 8.1. Preservation of Existence and Similar Matters
    69  
Section 8.2. Compliance with Applicable Law and Material Contracts
    69  
Section 8.3. Maintenance of Property
    69  
Section 8.4. Conduct of Business
    70  
Section 8.5. Insurance
    70  
Section 8.6. Payment of Taxes and Claims
    70  
Section 8.7. Visits and Inspections
    70  
Section 8.8. Use of Proceeds; Letters of Credit
    71  
Section 8.9. Environmental Matters
    71  
Section 8.10. Books and Records
    71  
Section 8.11. Further Assurances
    71  
Section 8.12. New Subsidiaries/Guarantors
    72  
Section 8.13. REIT Status
    72  
Section 8.14. Exchange Listing
    72  
 
       
Article IX. Information
    73  
 
       
Section 9.1. Quarterly Financial Statements
    73  
Section 9.2. Year-End Statements
    73  
Section 9.3. Compliance Certificate
    73  
Section 9.4. Other Information
    74  
Section 9.5. Electronic Delivery
    76  
 
       
Article X. Negative Covenants
    76  
 
       
Section 10.1. Financial Covenants
    77  
Section 10.2. Restricted Payments
    77  

- ii -



--------------------------------------------------------------------------------



 



         
Section 10.3. Indebtedness
    78  
Section 10.4. Investments
    78  
Section 10.5. Liens; Negative Pledges; Other Matters
    79  
Section 10.6. Merger, Consolidation, Sales of Assets and Other Arrangements
    79  
Section 10.7. Fiscal Year
    80  
Section 10.8. Modifications to Material Contracts
    80  
Section 10.9. Modifications of Organizational Documents
    80  
Section 10.10. Transactions with Affiliates
    81  
Section 10.11. ERISA Exemptions
    81  
 
       
Article XI. Default
    81  
 
       
Section 11.1. Events of Default
    81  
Section 11.2. Remedies Upon Event of Default
    84  
Section 11.3. Remedies Upon Default
    86  
Section 11.4. Allocation of Proceeds
    86  
Section 11.5. Collateral Account
    87  
Section 11.6. Performance by Agent
    87  
Section 11.7. Rights Cumulative
    88  
 
       
Article XII. The Agent
    88  
 
       
Section 12.1. Authorization and Action
    88  
Section 12.2. Agent’s Reliance, Etc.
    89  
Section 12.3. Notice of Defaults
    89  
Section 12.4. Wachovia as Lender
    90  
Section 12.5. Approvals of Lenders
    90  
Section 12.6. Lender Credit Decision, Etc.
    90  
Section 12.7. Collateral Matters
    91  
Section 12.8. Indemnification of Agent
    92  
Section 12.9. Successor Agent
    93  
Section 12.10. Titled Agents
    93  
 
       
Article XIII. Miscellaneous
    94  
 
       
Section 13.1. Notices
    94  
Section 13.2. Expenses
    95  
Section 13.3. Setoff
    95  
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers
    96  
Section 13.5. Successors and Assigns
    97  
Section 13.6. Amendments
    100  
Section 13.7. Nonliability of Agent and Lenders
    101  
Section 13.8. Confidentiality
    101  
Section 13.9. Indemnification
    102  
Section 13.10. Termination; Survival
    105  
Section 13.11. Severability of Provisions
    105  
Section 13.12. GOVERNING LAW
    105  
Section 13.13. Patriot Act
    105  
Section 13.14. Counterparts
    105  

- iii -



--------------------------------------------------------------------------------



 



         
Section 13.15. Obligations with Respect to Loan Parties
    106  
Section 13.16. Limitation of Liability
    106  
Section 13.17. Entire Agreement
    106  
Section 13.18. Construction
    106  

     
SCHEDULE 1.1.(A)
  List of Loan Parties
SCHEDULE 4.1.
  Initial Collateral Properties
SCHEDULE 7.1.(b)
  Ownership Structure
SCHEDULE 7.1.(f)
  Title to Properties; Liens
SCHEDULE 7.1.(g)
  Indebtedness and Guaranties
SCHEDULE 7.1.(h)
  Material Contracts
SCHEDULE 7.1.(i)
  Litigation
SCHEDULE 7.1.(p)
  Environmental Reports
 
   
EXHIBIT A
  Form of Assignment and Acceptance Agreement
EXHIBIT B
  Form of Notice of Borrowing
EXHIBIT C
  Form of Notice of Continuation
EXHIBIT D
  Form of Notice of Conversion
EXHIBIT E
  Form of Notice of Swingline Borrowing
EXHIBIT F
  Form of Swingline Note
EXHIBIT G
  Form of Revolving Note
EXHIBIT H
  Form of Opinion of Counsel
EXHIBIT I
  Form of Compliance Certificate
EXHIBIT J
  Form of Guaranty
EXHIBIT K
  Form of Security Deed
EXHIBIT L
  Form of Assignment of Leases and Rents
EXHIBIT M
  Form of Environmental Indemnity Agreement
EXHIBIT N
  Form of Assignment of Contracts, Documents and Rights
EXHIBIT O
  Form of Property Management Contract Assignment
EXHIBIT P
  Form of Collateral Assignment of Interest Rate Protection Agreement
EXHIBIT Q
  Form of Pledge Agreement

- iv -



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 21, 2005 by
and among GOVERNMENT PROPERTIES TRUST, INC., a corporation formed under the laws
of the State of Maryland (the “Borrower”), WACHOVIA CAPITAL MARKETS, LLC, as
Arranger (the “Arranger”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, and
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 13.5.(d).
     WHEREAS, the Agent and the Lenders desire to make available to the Borrower
a secured revolving credit facility in the initial amount of $50,000,000, which
will include a $20,000,000 letter of credit subfacility and a $20,000,000
swingline subfacility, on the terms and conditions contained herein (as such
amounts may be decreased pursuant to Section 2.11. or increased pursuant to
Section 2.15. in accordance with the terms of this Agreement).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Article I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Additional Costs” has the meaning given that term in Section 5.1.
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, minus (b) Capital Reserves for such period.
     “Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR
Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
      “Affiliate” means any Person (other than the Agent or any Lender):
(a) directly or indirectly controlling, controlled by, or under common control
with, the Borrower; (b) directly or indirectly owning or holding ten percent
(10.0%) or more of any Equity Interest in the Borrower;

 



--------------------------------------------------------------------------------



 



or (c) ten percent (10.0%) or more of whose voting stock or other Equity
Interest is directly or indirectly owned or held by the Borrower. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. The Affiliates of a Person shall
include any officer or director of such Person. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.
     “Agent” means Wachovia Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any of its
successors.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, laws, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means the percentage rate set forth below corresponding
to the ratio of Total Indebtedness to Total Asset Value as determined in
accordance with Section 10.1. in effect at such time:

                          Total Indebtedness to   Applicable Margin   Applicable
Margin Level   Total Asset Value   for LIBOR Loans   for Base Rate Loans
1
  < 0.50 to 1.00     1.00 %     0.0 %
2
  > 0.50 to 1.00 and < 0.60 to 1.00     1.20 %     0.0 %
3
  > 0.60 to 1.00 and < 0.70 to 1.00     1.40 %     0.0 %
4
  > 0.70 to 1.00     1.65 %     0.0 %

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3. Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 9.1., as of
the date 55 days following the end of the last day of the applicable fiscal
quarter covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Borrower delivered pursuant to Section 9.2., as of the date 100 days following
the end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate. If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentages corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate. As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 2.
     “Appraisal” means, in respect of any Property, an M.A.I. appraisal
commissioned by and addressed to the Agent (acceptable to the Agent as to form,
substance and appraisal date), prepared by a professional appraiser acceptable
to the Agent, having at least the minimum

-2-



--------------------------------------------------------------------------------



 



qualifications required under Applicable Law governing the Agent and the
Lenders, including FIRREA, and determining the “as is” market value of such
Property as between a willing buyer and a willing seller.
     “Appraised Value” means, with respect to any Property, the “as is” market
value of such Property as reflected in the then most recent Appraisal of such
Property as the same may have been reasonably adjusted by the Agent based upon
its internal review of such Appraisal which is based on criteria and factors
then generally used and considered by the Agent in determining the value of
similar properties, which review shall be conducted prior to acceptance of such
Appraisal by the Agent. Any such adjustment by the Agent shall be based upon
demonstrated market data applicable to such Property and be consistent with
M.A.I. standards and shall not be inconsistent with the then prevailing mortgage
lending practices for comparable properties and credit facilities.
     “Arranger” means Wachovia Capital Markets, LLC, together with its
successors and permitted assigns.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.
     “Assignee” has the meaning given that term in Section 13.5.(d).
     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
     “Assignment of Leases and Rents” means an Assignment of Leases and Rents
executed by a Loan Party in favor of the Agent for the benefit of the Lenders,
substantially in the form of Exhibit L or otherwise in form and substance
satisfactory to the Agent.
     “Base Rate” means the per annum rate of interest equal to the greater of
(a) the Prime Rate or (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs. The Base Rate is a reference rate used by
the Lender acting as the Agent in determining interest rates on certain loans
and is not intended to be the lowest rate of interest charged by the Lender
acting as the Agent or any other Lender on any extension of credit to any
debtor.
     “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on
the Base Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

-3-



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Borrowing Base” means an amount equal to the lesser of (a) 75.0% of the
Appraised Values of all Collateral Properties and (b) the sum of (i) the
aggregate Implied Debt Service Values of all Collateral Properties plus (ii) the
net present value of all Tenant Improvement Rent for the fixed term of the
applicable leases computed using a discount rate equal to the yield on a 10 year
United States Treasury Note plus 0.5%. To the extent that amount of the
Borrowing Base attributable to Collateral Properties leased by Loan Parties
under Ground Leases would exceed 20.0% of the Borrowing Base, such excess shall
be excluded. In the case of a NY Property encumbered by a Security Deed
containing a limitation on the principal amount of Obligations secured thereby
as contemplated by Section 4.8.(b), in no event shall the amount of the
Borrowing Base attributable to such NY Property exceed the amount of the
limitation on the principal amount of Obligations secured by such Security Deed
(excluding the amount of such limitation attributable to an increase thereof
effected pursuant to the last paragraph of Section 4.8.(b)). Notwithstanding the
foregoing, a Collateral Property shall be excluded from calculations of the
Borrowing Base if (x) at any time such Property shall cease to be an Eligible
Property (except with respect to any condition approved of by the Requisite
Lenders pursuant to Section 4.1.(c)(ii)), (y) the Agent shall cease to hold a
valid and perfected first priority Lien in such Collateral Property, or
(z) there shall have occurred and be continuing an event of default under the
Security Deed, Assignment of Leases and Rents or any other Security Document
relating to such Collateral Property after giving effect to any applicable
notice or cure periods provided therein.
     “Borrowing Base Certificate” means a report certified by the chief
financial officer of the Borrower, setting forth the calculations required to
establish the Borrowing Base as of a specified date, all in form and detail
satisfactory to the Agent.
     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Charlotte, North Carolina are authorized or required to close
and (b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
     “Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot of all completed space of such
Property times (b) a fraction, the numerator of which is the number of days in
such period and the denominator of which is 365. Any portion of a Property
leased under a ground lease to a third party that owns the improvements on such
portion of such Property shall not be included in determinations of Capital
Reserves. If the term Capital Reserves is used without reference to any specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of the Borrower and its Subsidiaries and a proportionate share
of all Properties of all Unconsolidated Affiliates.
     “Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to

-4-



--------------------------------------------------------------------------------



 



be reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.
     “Cash Available for Distribution” means, for any period of determination:
(a) net income (or loss) of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, exclusive of the
following (but only to the extent included in determination of such net income
(loss)): (i) depreciation and amortization, including amortization of
intangibles and of deferred financing costs and fees, (ii) gains on sale of real
estate assets, (iii) adjustments to remove any impact from straight line
leveling adjustments required under GAAP, (iv) noncash charges and noncash
expenses attributable to restricted share compensation and (v) extraordinary
noncash items; minus, (b) all principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries; minus, (c) Capital Reserves.
     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) readily marketable direct obligations
of any State of the United States of America or any political subdivision of any
such State or any public agency or instrumentality thereof given on the date of
such investment a credit rating of at least Aa3 by Moody’s or AA- by S&P, in
each case due within one year from the making of the investment;
(c) certificates of deposit with maturities of not more than one year from the
date acquired issued by a United States federal or state chartered commercial
bank of recognized standing, or a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development, or a political subdivision of any such country, acting through
a branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (d) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (c) above; (e) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (f) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(e) above.
     “Collateral” means the Collateral Account, all “Collateral” under and as
defined in any Security Deed, all “Management Agreements” as defined in any
Property Management Contract Assignment, all “Leases” and “Rents” as defined in
any Assignment of Leases and Rents, all “Collateral” as defined in any
Collateral Assignment of Interest Rate Protection Agreement, all “Collateral” as
defined in the Pledge Agreement, and all other property subject to a Lien
created by a Security Document.
     “Collateral Account” means a special non-interest bearing deposit account
or securities account maintained by, or on behalf of, the Agent and under its
sole dominion and control.

-5-



--------------------------------------------------------------------------------



 



     “Collateral Assignment of Interest Rate Protection Agreement” means a
Collateral Assignment of Interest Rate Protection Agreement executed by a Loan
Party in favor of the Agent for the benefit of the Lenders, substantially in the
form of Exhibit P.
     “Collateral Property” means a Property which the Agent or the Requisite
Lenders have, pursuant to Section 4.1.(c)(i) or (ii), as applicable, agreed to
include in calculations of the Borrowing Base and in respect of which the
conditions contained in Section 4.2. have been satisfied.
     “Collateral Property Value” means, with respect to a Collateral Property,
an amount equal to the Appraised Value of such Collateral Property.
     “Commitment” means, as to each Lender (other than the Swingline Lender),
such Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1.,
(b) to issue (in the case of the Lender then acting as Agent) or participate in
(in the case of the other Lenders) Letters of Credit pursuant to Section 2.3.(a)
and 2.3.(i), respectively (but in the case of the Lender acting as the Agent
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in Swingline Loans pursuant to
Section 2.2.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.11., increased pursuant to Section 2.15. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5.
     “Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.
     “Compliance Certificate” has the meaning given that term in Section 9.3.
     “Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.9.

-6-



--------------------------------------------------------------------------------



 



     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of
a Base Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.
     “Default” means any of the events specified in Section 11.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both.
     “Defaulting Lender” has the meaning given that term in Section 3.11.
     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, with respect to a Person for any period (without
duplication): (a) net income (loss) of such Person for such period determined on
a consolidated basis (exclusive of the impact of minority interests), exclusive
of the following (but only to the extent included in determination of such net
income (loss)): (i) depreciation and amortization (include amortization of
non-cash expenses, including non-cash financing costs and non-cash
compensation); (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses; plus (b) (i) such Person’s
pro rata share of EBITDA of its Unconsolidated Affiliates and (ii) prepaid rent
paid with respect to the Property located at 1201 Lloyd Boulevard, Portland
Oregon, as and when released from reserves of restricted cash. EBITDA shall be
adjusted to

-7-



--------------------------------------------------------------------------------



 



remove any impact from straight line rent leveling adjustments required under
GAAP (except with respect to Niagara Center) and from amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141.
     “Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Agent and (ii) unless a Default or Event of Default exists,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is located in a state, commonwealth or territory
of the United States of America, or in the District of Columbia and is fully
developed as an office property, or in the case of a Property leased to the
General Services Administration of the United States (the “GSA”), for any use
permitted by the applicable lease with the GSA; (b) the Property is owned, or
leased under a Ground Lease, entirely by the Borrower or a Subsidiary;
(c) neither such Property, nor any interest of the Borrower or any Subsidiary
therein, is subject to any Lien (other than Permitted Liens (but not Liens of
the type described in clause (g) of the definition of Permitted Liens)), or a
Negative Pledge; (d) if such Property is owned or leased by a Subsidiary
(i) none of the Borrower’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien (other than Permitted Liens (but not Liens of
the type described in clause (g) of the definition of Permitted Liens)), or to a
Negative Pledge; and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable; (e) the
Borrower, or such Subsidiary if such Property is owned or leased by such
Subsidiary, has all material permits and licenses relating to the use,
ownership, occupancy and operation of such Property; (f) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of or the marketability of such
Property; (g) at least 80% of the revenue of such Property is derived from
tenants that are federal, state or municipal governments or sponsored by
federal, state, or municipal governments, including quasi-governmental entities,
in each case having a general obligation rating from S&P or Moody’s of at least
A or A2; and (h) the weighted average remaining lease period (based upon
revenues) for such Property is at least three years.
     “Environmental Indemnity Agreement” means an Environmental Indemnity
Agreement executed by a Loan Party in favor of the Agent and the Lenders and
substantially in the form of Exhibit M.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive

-8-



--------------------------------------------------------------------------------



 



Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance by a Person of any Equity Interest in
such Person and shall in any event include the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Event of Default” means any of the events specified in Section 11.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Exchange Street” means the Property located at 186 Exchange Street,
Buffalo, New York and owned by Buffalo NY SSA, LLC, a New York limited liability
company and Subsidiary of the Borrower.
     “Excluded Subsidiary” means any Subsidiary (a) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (b) which
(i) is, or is expected to be, prohibited from Guarantying the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Secured Indebtedness or (ii) is prohibited from Guarantying the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition or anticipated condition to the
extension of such Secured Indebtedness.

-9-



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means that certain Revolving Credit Agreement
dated as of April 28, 2004 by and among the Borrower, First National Bank of
Omaha, and the other parties thereto.
     “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.
     “FIRREA” means the Financial Institution Recovery, Reform and Enforcement
Act of 1989, as amended.
     “Fixed Charges” means, for any period, the sum of (a) Interest Expense of
the Borrower and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet, defeasance, refinancing or similar principal payment which
repays such Indebtedness in full, and (c) all Preferred Dividends paid during
such period. The Borrower’s pro rata share of the Fixed Charges of
Unconsolidated Affiliates of the Borrower shall be included in determinations of
Fixed Charges.
     “Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to (a) the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective plus (b) 1.50%.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

-10-



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funds From Operations” means Funds From Operations calculated in a manner
consistent with the White Paper on Funds From Operations dated October 1999
issued by National Association of Real Estate Investments Trusts, Inc.
(“NAREIT”), as amended, supplemented or otherwise modified by NAREIT from time
to time.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
     “Ground Lease” means a ground lease containing terms and conditions
acceptable to the Agent.
     “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include each Material Subsidiary (unless an
Excluded Subsidiary).
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of

-11-



--------------------------------------------------------------------------------



 



credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit J.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.
     “Implied Debt Service Value” means, as of any date of determination and
with respect to any Collateral Property, an amount equal to (a)(i) the Net
Operating Income of such Collateral Property for the two most recently ended
fiscal quarters of the Borrower times (ii) 2, divided by (b) 1.20, divided by
(c) the mortgage constant for a 25-year loan bearing interest at a per annum
rate equal to the greater of (i) the yield on a 10 year United States Treasury
Note plus 1.50% and (ii) 6.50%. If a Loan Party has not owned a Collateral
Property for at least two fiscal quarters, then the Implied Debt Service Value
of such Collateral Property shall be calculated using the historical Net
Operating Income of such Collateral Property. If a Collateral Property has not
initially operated for at least two fiscal quarters, then the Implied Debt
Service Value of such Collateral Property shall be equal to the Appraised Value
of such Collateral Property. When determining the Implied Debt Service Value for
Niagara Center for the period from the date the New York State Court of Claims
begins paying rent under its lease of a portion of Niagara Center until the New
York State Court of Claims has paid rent under such lease for two complete
fiscal quarters of the Borrower, Net Operating Income of Niagara Center
attributable to such lease shall be calculated by the Borrower on a pro forma
basis acceptable to the Agent. For purposes of this definition, if the Borrower
or another Loan Party has entered into a Derivatives Contract to hedge interest
rate risk associated with Indebtedness incurred by the Borrower or such other
Loan Party to finance the acquisition or ownership of a Collateral Property and
the Agent has a perfected Lien in such Derivatives Contract pursuant to a
Collateral Assignment of Interest Rate Protection Agreement, then the Implied
Debt Service Value for such Collateral Property shall, to the extent of the
notional amount of such Derivatives Contract, be determined using a mortgage
constant determined based on (x) the effective interest rate on such
Indebtedness after giving effect to such Derivatives Contract plus (y) 1.50%.
For the avoidance of doubt, the parties agree that with respect to the
Properties described on Schedule 4.1., the Implied Debt Service Value shall be
calculated using the effective interest rate taking into account the Borrower’s
$50,000,000 forward starting swap as in effect on the Agreement Date so long as
the Agent has a perfected Lien in such forward starting swap pursuant to a
Collateral Assignment of Interest Rate Protection Agreement.

-12-



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as an effective hedge against
existing Indebtedness or Indebtedness to be incurred, in an amount equal to the
Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. All
Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.
     “Intellectual Property” has the meaning given that term in Section 7.1.(t).
     “Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest (but excluding capitalized interest funded under a construction loan
interest reserve account), determined on a consolidated basis for such period,
plus (b) the Borrower’s pro rata share of Interest Expense of Unconsolidated
Affiliates for such period.
     “Interest Period” means, with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending 7 days or 1, 2, 3 or 6 months
or such longer periods as the Borrower may request and which are available from
all of the Lenders, thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,

-13-



--------------------------------------------------------------------------------



 



except that each Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (b) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or in the case of an Interest Period longer
than 7 days, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “L/C Commitment Amount” equals $20,000,000.
     “Lender” means each financial institution from time to time party hereto as
a “Lender”, together with its respective successors and permitted assigns, and
as the context requires, includes the Swingline Lender.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender of which such Lender may notify the Agent in writing from time to time.
     “Letter of Credit” has the meaning given that term in Section 2.3.(a).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

-14-



--------------------------------------------------------------------------------



 



     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.
     “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor thereto) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.
     “LIBOR Loan” means a Revolving Loan bearing interest at a rate based on
LIBOR.
     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision)

-15-



--------------------------------------------------------------------------------



 



of the Uniform Commercial Code or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.
     “Loan” means a Revolving Loan or a Swingline Loan.
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty, each Security Document and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement.
     “Loan Party” means each of the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issue of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Revolving Loans are scheduled to be due and payable in full.
     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith or
the timely payment of all Reimbursement Obligations.
     “Material Contract” means any contract or other arrangement, whether
written or oral, to which the Borrower, any Subsidiary or any other Loan Party
is a party as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect. Notwithstanding the foregoing, none of the following shall
constitute a Material Contract: (a) any service or maintenance contract that is
cancelable by the Borrower, any Subsidiary or any other Loan Party a party
thereto upon not more than 30 days prior notice, (b) any of the Loan Documents
or (c) any agreement relating to a Property that would terminate upon
(i) foreclosure of a Mortgage encumbering such Property or

-16-



--------------------------------------------------------------------------------



 



(ii) transfer of such Property pursuant to a deed in lieu of foreclosure of a
Mortgage encumbering such Property.
     “Material Subsidiary” means any Subsidiary to which more than 5.0% of Total
Asset Value is attributable on an individual basis.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
     “Mortgage Receivable” means a promissory note secured by a Mortgage of
which the Borrower or any of its Subsidiaries is the holder and retains the
rights of collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
     “Net Operating Income” means, for any Property and for a given period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent and excluding any Tenant Improvement Rent) minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property, including but not limited to taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of two percent (2.0%) of the gross revenues
for such Property for such period. For purposes of determining the Net Operating
Income of Niagara Center, the amount of rent attributable to Niagara Center
shall

-17-



--------------------------------------------------------------------------------



 



equal the amount of rent determined in accordance with GAAP including rent
leveling adjustments required in accordance with GAAP.
     “Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
     “NY Owners” means (a) Acquest Government Leases, LLC, the owner of Niagara
Center and (b) Buffalo NY SSA, LLC, the owner of Exchange Street.
     “NY Properties” means Niagara Center and Exchange Street.
     “Niagara Center” means the Property located at 130 South Elmwood Ave.,
Buffalo, New York and owned by Acquest Government Leases, LLC, a New York
limited liability company and Subsidiary of the Borrower.
     “Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, bankruptcy, insolvency, receivership or other similar events, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
Liability of a Person (a) in respect of a Guaranty of any such exceptions or
(b) completion or performance guarantees for Properties, to the extent relating
to the Nonrecourse Indebtedness of another Person, shall not, in and of itself,
prevent such liability from being characterized as Nonrecourse Indebtedness.
     “Note” means a Revolving Note or a Swingline Note.
     “Notice of Borrowing” means a notice in the form of Exhibit B to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
     “Notice of Continuation” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.
     “Notice of Swingline Borrowing” means a notice in the form of Exhibit E to
be delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

-18-



--------------------------------------------------------------------------------



 



     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender (or, in
the case of a Derivatives Contract, any affliliate of any Lender) of every kind,
nature and description, under or in respect of this Agreement or any of the
other Loan Documents or any Derivatives Contract entered into by the Borrower
with any Lender (or any affiliate of any Lender), including, without limitation,
the Fees and indemnification obligations, whether direct or indirect, absolute
or contingent, due or not due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any promissory note.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements, Securities Act Release
No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229
and 249).
     “Participant” has the meaning given that term in Section 13.5.(c).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially impair the value of
such property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases; (e) Liens in favor of the
Agent for the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or such
Guarantor which obligations have been subordinated to the Obligations and all
other obligations of the Loan Parties under the Loan Documents on terms
reasonably satisfactory to the Agent; (g) Liens in existence as of the Agreement
Date and described on

-19-



--------------------------------------------------------------------------------



 



Schedule 7.1.(g); and (h) in the case of any Collateral encumbered by a Security
Document, other Liens expressly permitted by such Security Document.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Pledge Agreement” means the Pledge Agreement executed by the Borrower in
favor of the Agent for the benefit of the Lenders and substantially in the form
of Exhibit Q.
     “Post-Default Rate” means a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
     “Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.
     “Principal Office” means the office of the Agent located at One Wachovia
Center, Charlotte, North Carolina, or such other office of the Agent as the
Agent may designate from time to time.
     “Property” means any parcel of real property owned or leased (in whole or
in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state, commonwealth or
territory of the United States of America or the District of Columbia.

-20-



--------------------------------------------------------------------------------



 



     “Property Management Agreement” means, collectively, all agreements entered
into by a Loan Party pursuant to which such Loan Party engages a Person to
advise it with respect to the management of a Collateral Property.
     “Property Management Contract Assignment” means a an Assignment of
Management Agreement and Subordination of Management Fees executed by a Loan
Party in favor of the Agent for the benefit of the Lenders substantially in the
form of Exhibit O or otherwise in form and substance reasonably satisfactory to
the Agent. Such document may, at the Agent’s election, constitute a
subordination of Property Management Agreement, rather than an assignment
thereof.
     “Register” has the meaning given that term in Section 13.5.(e).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Requisite Lenders” means, as of any date, Lenders having at least 66-2/3%
of the aggregate amount of the Commitments (not held by Defaulting Lenders who
are not entitled to vote), or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote). Commitments, Revolving Loans
and Letter of Credit Liabilities held by Defaulting Lenders shall be disregarded
when determining the Requisite Lenders. For purposes of this definition, a
Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
     “Responsible Officer” means with respect to the Borrower or any Subsidiary,
the chief executive officer, the chief financial officer, treasurer and any
senior vice president of the Borrower or such Subsidiary.

-21-



--------------------------------------------------------------------------------



 



     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any Subsidiary now or hereafter outstanding.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
     “Revolving Note” has the meaning given that term in Section 2.10.(a).
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
     “Secured Indebtedness” means, with respect to a Person as of any given
date, the aggregate principal amount of all Indebtedness of such Person
outstanding at such date and that is secured in any manner by any Lien, and in
the case of the Borrower, shall include (without duplication) the Borrower’s pro
rata share of the Secured Indebtedness of its Unconsolidated Affiliates.
     “Secured Recourse Indebtedness” means Secured Indebtedness of the Borrower
or any of its Subsidiaries that is not Nonrecourse Indebtedness. For purposes of
this definition, the Obligations shall not constitute Secured Recourse
Indebtedness.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Security Deed” means a deed to secure debt, deed of trust or other
mortgage executed by a Loan Party in favor of the Agent and substantially in the
form of Exhibit K or otherwise in form and substance satisfactory to the Agent.
     “Security Document” means any Security Deed, any Assignment of Leases and
Rents, any Property Management Contract Assignments, any Collateral Assignment
of Interest Rate Protection Agreement, Pledge Agreement and any other security
agreement, financing statement, or other document, instrument or agreement
creating, evidencing or perfecting the Agent’s Liens in any of the Collateral.

-22-



--------------------------------------------------------------------------------



 



     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any affiliate of such Person) are each in excess of the fair valuation of
its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership or other
entity of which at least a majority of the Equity Interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership
or other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
     “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.
     “Swingline Lender” means Wachovia Bank, National Association, together with
its respective successors and assigns.
     “Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).
     “Swingline Note” means the promissory note of the Borrower payable to the
order of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit F.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Borrower and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Borrower and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all

-23-



--------------------------------------------------------------------------------



 



determined on a consolidated basis. Notwithstanding the foregoing, intangibles
attributable to Properties having above or below market rents pursuant to
Statement of Financial Accounting Standards number 141 shall not be included in
either of the preceding clauses (b) and (c)
     “Taxes” has the meaning given that term in Section 3.12.
     “Tenant Improvement Rent” means, with respect to a lease of all or a
portion of a Collateral Property and on any date of determination, the rent
associated with tenant improvements, as specified in such lease, and that is
being amortized over a defined portion of the lease term at a defined interest
rate. Notwithstanding the foregoing, should the Agent determine that the
aggregate contract rent payable under such lease is approximately equal to the
market rent for such Property (or portion thereof), within a reasonable range,
then the Tenant Improvement Rent shall be zero.
     “Termination Date” means November 20, 2008, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.
     “Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement
may be obtained for a title insurance policy covering property located in such
jurisdiction which endorsement effectively ties coverage to other title
insurance policies covering properties located in other jurisdictions.
     “Titled Agents” means each of the Arranger and any documentation agent,
syndication agent, or other Person awarded a similar honorific title in
connection with this Agreement, and their respective successors and permitted
assigns.
     “Total Asset Value” means the sum of all of the following of the Borrower
and its Subsidiaries determined on a consolidated basis: (a) cash and cash
equivalents, including unrestricted cash reserves, plus (b) the GAAP book value
of all Properties exclusive of depreciation, plus (c) the aggregate amount of
all Construction-in-Process of the Borrower and its Subsidiaries, plus (d) the
GAAP book value of Unimproved Land, Mortgage Receivables and other promissory
notes payable to the Borrower or any Subsidiary. The Borrower’s pro rata share
of assets held by Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)) will be included in Total
Asset Value calculations consistent with the above described treatment for
wholly owned assets.
     “Total Indebtedness” means all Indebtedness of the Borrower and all of its
Subsidiaries determined on a consolidated basis.
     “Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not

-24-



--------------------------------------------------------------------------------



 



be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unimproved Land” means land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.
     “Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.
Section 1.2. General; References to Times.
     Unless otherwise indicated, all accounting and financial terms, ratios,
obligations and measurements shall be interpreted or determined in accordance
with GAAP; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it

-25-



--------------------------------------------------------------------------------



 



appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
     When determining the Borrower’s compliance with any financial covenant
contained in any of the Loan Documents, only the Borrower’s pro rata share of
the financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
shall be included.
Article II. Credit Facility
Section 2.1. Revolving Loans.
     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Agreement Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the lesser of (i) the amount of such Lender’s Commitment and
(ii) such Lender’s Commitment Percentage of the Borrowing Base. Subject to the
terms and conditions of this Agreement, during the period from the Agreement
Date to but excluding the Termination Date, the Borrower may borrow, repay and
reborrow Revolving Loans hereunder.
     (b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Agent. Each Notice of
Borrowing or telephonic notice of each borrowing shall be irrevocable once given
and binding on the Borrower.
     (c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on
the date specified in the Notice of Borrowing, each Lender will make available
for the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. With respect to Revolving Loans to be made after the
Agreement Date, unless the Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make

-26-



--------------------------------------------------------------------------------



 



available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.
Section 2.2. Swingline Loans.
     (a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Agreement Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.
     (b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.
     (c) Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate plus the Applicable Margin for Base Rate Loans. Interest
payable on Swingline Loans is solely for the account of the Swingline Lender.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).
     (d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower

-27-



--------------------------------------------------------------------------------



 



must give the Swingline Lender prior written notice thereof no later than
10:00 a.m. on the date of such prepayment. The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.
     (e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within 5 days after the date such Swingline
Loan was made; provided, that the proceeds of a Swingline Loan may not be used
to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the Agent
of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders. No later than 2:00 p.m. on such date, each Lender will
make available to the Agent at the Principal Office for the account of Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Loan to be
made by such Lender and, to the extent of such Base Rate Loan, such Lender’s
participation in the Swingline Loan so repaid shall be deemed to be funded by
such Base Rate Loan. The Agent shall pay the proceeds of such Base Rate Loans to
the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan. At the time each Swingline Loan is made, each Lender shall automatically
(and without any further notice or action) be deemed to have purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan. If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 11.1.(f) or
11.1.(g), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan. If such amount is not in fact made available
to the Agent by any Lender, the Swingline Lender shall be entitled to recover
such amount on demand from such Lender, together with accrued interest thereon
for each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon demand therefor by the Agent or
the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise). A
Lender’s obligation to make payments in respect of a participation in a
Swingline

-28-



--------------------------------------------------------------------------------



 



Loan shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have or claim against the Agent, the Swingline Lender or any other
Person whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default (including without limitation, any of the Defaults or Events of Default
described in Section 11.1.(f) or 11.1.(g)) or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
Section 2.3. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Agreement Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date of any Letter
of Credit extend beyond the earlier of (i) the date one year from its date of
issuance or (ii) the Termination Date; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Agent but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the Termination Date.
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 3 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit and to provide a calculation of taxes paid
and payable under N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 substantially in the
form of Schedule 1 to the form of Notice of Borrowing, and in any event shall
set forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article VI. and delivery to the Agent of all
items required to be delivered in connection with the issuance of such Letter of
Credit, the Agent shall issue the requested Letter of Credit on the requested
date of issuance for the benefit of the stipulated beneficiary. Upon the written
request of the Borrower, the Agent shall deliver to the Borrower a copy of each
issued Letter of Credit within a reasonable time after the date of issuance
thereof. To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

-29-



--------------------------------------------------------------------------------



 



     (d) Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.3.(i) such Lender’s Commitment
Percentage of such payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article VI. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection
(j) of this Section shall apply. The limitations of Section 3.5.(a) shall not
apply to any borrowing of Base Rate Loans under this subsection.
     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Agent of any Letter of Credit and until such Letter of Credit shall have expired
or been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.
     (g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s

-30-



--------------------------------------------------------------------------------



 



obligations in respect of the Letters of Credit shall not be affected in any
manner by, (i) the form, validity, sufficiency, accuracy, genuineness or legal
effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telex, telecopy or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by the Agent under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Agent or any Lender any liability to the Borrower or any Lender. In this regard,
the obligation of the Borrower to reimburse the Agent for any drawing made under
any Letter of Credit, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit, except in the case of a draft or certificate that does not
strictly comply, but which does substantially comply, with the terms of such
Letter of Credit and the Borrower has reconfirmed in writing its absolute,
unconditional and irrevocable obligatio n to reimburse the Agent in respect of
any payment by the Agent under such Letter of Credit, and the Agent fails to
make such payment; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.9.,

-31-



--------------------------------------------------------------------------------



 



but not in limitation of the Borrower’s unconditional obligation to reimburse
the Agent for any drawing made under a Letter of Credit as provided in this
Section and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), the Borrower shall have no obligation
to indemnify the Agent or any Lender in respect of any liability incurred by the
Agent or such Lender arising solely out of the gross negligence or willful
misconduct of the Agent or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Agent or any Lender with respect to any
Letter of Credit.
     (h) Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 13.6.) shall have consented thereto.
In connection with any such amendment, supplement or other modification, the
Borrower shall pay the Fees, if any, payable under the last sentence of Section
3.6.(b).
     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).
     (j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
the Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.3.(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing. If the notice referenced in
the second

-32-



--------------------------------------------------------------------------------



 



sentence of Section 2.3.(e) is received by a Lender not later than 11:00 a.m.,
then such Lender shall make such payment available to the Agent not later than
2:00 p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Agent not later than 1:00 p.m. on the next succeeding Business
Day. Each Lender’s obligation to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1.(f) or 11.1.(g) or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.
     (k) Information to Lenders. The Agent shall periodically deliver to the
Lenders information setting forth the Stated Amount of all outstanding Letters
of Credit. Other than as set forth in this subsection, the Agent shall have no
duty to notify the Lenders regarding the issuance or other matters regarding
Letters of Credit issued hereunder. The failure of the Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.3.(j).
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR
for such Loan for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).
     (b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the

-33-



--------------------------------------------------------------------------------



 



determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrower. All determinations by the Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.
Section 2.5. Number of Interest Periods.
     There may be no more than 10 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.6. Repayment of Loans.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Revolving Loans on the Termination Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 5.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Agent at least
one Business Day’s prior written notice of the prepayment of any Revolving Loan.
     (b) Mandatory.
     (i) Outstandings In Excess of Commitments. If at any time the aggregate
principal amount of all outstanding Revolving Loans, together with the aggregate
amount of all Letter of Credit Liabilities and the aggregate principal amount of
all outstanding Swingline Loans, exceeds the aggregate amount of the Commitments
in effect at such time, the Borrower shall immediately pay to the Agent for the
accounts of the Lenders the amount of such excess; and
     (ii) Outstandings in Excess of Borrowing Base. If at any time the aggregate
outstanding principal balance of Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Borrowing Base, then the Borrower
shall, within 5 days of the Agent’s demand, eliminate such excess. If such
excess is not eliminated within such time period, then the entire outstanding
principal balance of all Loans, together with an amount equal to the aggregate
principal amount of all Letter of Credit Liabilities, shall be immediately due
and payable in full.
All payments under this Section shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations. If the Borrower is required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 5.4.

-34-



--------------------------------------------------------------------------------



 



Section 2.8. Continuation.
     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.9. or the Borrower’s failure to comply with any
of the terms of such Section.
Section 2.9. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.
Section 2.10. Notes.
     (a) Revolving Note. The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the

-35-



--------------------------------------------------------------------------------



 



form of Exhibit G (each a “Revolving Note”), payable to the order of such Lender
in a principal amount equal to the amount of its Commitment as originally in
effect and otherwise duly completed.
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
     (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(x) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (y) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.11. Voluntary Reductions of the Commitment.
     The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate amount of Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than 5 Business
Days prior written notice to the Agent of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $40,000,000, then the Commitments shall all
automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or reduced
may not be increased or reinstated.
Section 2.12. Extension of Termination Date.
     The Borrower shall have the option, exercisable one time, to request that
the Lenders extend the Termination Date by one year. If the Borrower elects to
exercise such option it shall execute and deliver to the Agent at least 90 days
but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Agent shall forward to
each Lender a copy of the Extension Request delivered to the Agent promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended for one year effective upon receipt of the
Extension Request and payment of the fee referred to in the following clause
(c): (a) immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and

-36-



--------------------------------------------------------------------------------



 



as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; (b) all of the Lenders shall have notified
the Agent in writing within 30 days after receipt of the Extension Request that
they consent to such extension; and (c) the Borrower shall have paid the Fees
payable under Section 3.6.(c). If a Lender shall fail to notify the Agent that
it consents to such extension by the time provided in the immediately preceding
clause (b), then such Lender shall be deemed to have not consented to such
extension.
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date.
     If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money necessary to cause the balance of
the Collateral Account to equal the Stated Amount of such Letter(s) of Credit
for deposit into the Collateral Account.
Section 2.14. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan, the Agent shall not be
required to issue a Letter of Credit and no reduction of the Commitments
pursuant to Section 2.11. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Commitments the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
lesser of (a) the aggregate amount of the Commitments at such time and (b) the
Borrowing Base at such time.
Section 2.15. Increase of Commitments.
     With the prior consent of the Agent, the Borrower shall have the right at
any time and from time to time to request increases in the aggregate amount of
the Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $225,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given. Each such increase in the Commitments
must be in an aggregate minimum amount of $20,000,000 and integral multiples of
$5,000,000 in excess thereof; provided, however, the Borrower may not request
more than one such increase during any period of twelve consecutive months. No
Lender shall be required to increase its Commitment and any new Lender becoming
a party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. If a new Lender becomes a party to this Agreement, or if
any existing Lender agrees to increase its Commitment, such Lender shall on the
date it becomes a Lender hereunder (or increases its Commitment, in the case of
an existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment Percentage, in each case as determined after giving
effect to the increase of Commitments) of any outstanding Revolving Loans, by
making available to the Agent for the account of such other Lenders at the
Principal Office, in same day funds, an amount equal to the sum of (A) the
portion

-37-



--------------------------------------------------------------------------------



 



of the outstanding principal amount of such Revolving Loans to be purchased by
such Lender plus (B) the aggregate amount of payments previously made by the
other Lenders under Section 2.3.(j) which have not been repaid plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans. The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 5.4. as a result of the
prepayment of any such Revolving Loans. No increase of the Commitments may be
effected under this Section if (x) a Default or Event of Default shall be in
existence on the effective date of such increase or (y) any representation or
warranty made or deemed made by the Borrower or any other Loan Party in any Loan
Document to which any such Loan Party is a party is not (or would not be) true
or correct on the effective date of such increase (except for representations or
warranties which expressly relate solely to an earlier date). In connection with
any increase in the aggregate amount of the Commitments pursuant to this
subsection, (a) any Lender becoming a party hereto shall execute such documents
and agreements as the Agent may reasonably request and (b) the Borrower shall
make appropriate arrangements so that each new Lender, and any existing Lender
increasing its Commitment, receives a new or replacement Note, as appropriate,
in the amount of such Lender’s Commitment within 2 Business Days of the
effectiveness of the applicable increase in the aggregate amount of Commitments.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied (provided that all amounts payable by the
Borrower hereunder shall first be applied to payments of interest and principal
due and owing for Base Rate Loans unless the Borrower otherwise notifies Agent).
Each payment received by the Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender at the applicable Lending
Office of such Lender no later than 5:00 p.m. on the date of receipt. If the
Agent fails to pay such amount to a Lender as provided in the previous sentence,
the Agent shall pay interest on such amount until paid at a rate per annum equal
to the Federal Funds Rate from time to time in effect and in no event shall the
Borrower be deemed responsible for any cost or expenses incurred by the Agent as
a result of such failure. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the

-38-



--------------------------------------------------------------------------------



 



Fees under Section 3.6.(a), the first sentence of Section 3.6.(b) and
Section 3.6.(c) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.11.
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 5.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of making of Revolving Loans) or their respective Revolving Loans (in
the case of Conversions and Continuations of Revolving Loans) and the then
current Interest Period for each Lender’s portion of each Revolving Loan of such
Type shall be coterminous; (e) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be pro
rata in accordance with their respective Commitments; and (f) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.2., shall be pro rata in accordance with their respective Commitments.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired and funded a participating interest in
any such Swingline Loan pursuant to Section 2.2.(e), in which case such payments
shall be pro rata in accordance with such participating interests).
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement, or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such

-39-



--------------------------------------------------------------------------------



 



other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
     (a) Borrowings and Conversions. Except as otherwise provided in
Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof. Each borrowing, Conversion and Continuation of LIBOR Loans shall
be in an aggregate minimum amount of $100,000 and integral multiples of $100,000
in excess of that amount.
     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).
     (c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.
     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000.
Section 3.6. Fees.
     (a) Unused Fee. During the period from the Agreement Date to but excluding
the Termination Date, the Borrower agrees to pay to the Agent for the account of
the Lenders an unused facility fee with respect to the average daily difference
between the (i) aggregate amount of the Commitments and (ii) the aggregate
principal amount of all outstanding Revolving Loans plus the aggregate amount of
all Letter of Credit Liabilities (the “Unused Amount”). Such fee shall be
computed by multiplying the Unused Amount with respect to such quarter by the
corresponding per annum rate set forth below:

-40-



--------------------------------------------------------------------------------



 



          Unused Amount   Unused Fee
< 25% of the aggregate amount of Commitments
    0.0 %
> 25% but < 50% of the aggregate amount of the Commitments
    0.10 %
> 50% of the aggregate amount of Commitments
    0.20 %

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year with the first payment of such fee
being due on December 31, 2005. Any such accrued and unpaid fee shall also be
payable on the Termination Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero.
     (b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans (or while an Event of Default exists, at a per
annum rate equal to 4.0%) times the daily average Stated Amount of each Letter
of Credit for the period from and including the date of issuance of such Letter
of Credit (x) through and including the date such Letter of Credit expires or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full and is not subject to reinstatement, as the case may be. The fees provided
for in the immediately preceding sentence shall be nonrefundable and payable in
arrears on (i) the last day of March, June, September and December in each year,
commencing with December 31, 2005, (ii) the Termination Date, and (iii) the date
the Commitments are terminated or reduced to zero and thereafter from time to
time on demand of the Agent. In addition, the Borrower shall pay to the Agent
for its own account and not the account of any Lender, an issuance fee in
respect of each Letter of Credit equal to the greater of (i) $500 or
(ii) fifteen-one hundredths of one percent (0.15%) per annum on the initial
Stated Amount of such Letter of Credit payable (A) for the period from and
including the date of issuance of such Letter of Credit through and including
the expiration date of such Letter of Credit and (B) if the expiration date of
any Letter of Credit is extended (whether as a result of the operation of an
automatic extension clause or otherwise), for the period from but excluding the
previous expiration date to and including the extended expiration date. The fees
provided for in the immediately preceding sentence shall be nonrefundable and
payable upon issuance (or in the case of an extension of the expiration date, on
the previous expiration date). The Borrower shall pay directly to the Agent from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.
     (c) Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.12., the Borrower agrees to pay to
the Agent for the account of each Lender a fee equal to two-tenths of one
percent (0.20%) of the amount of such Lender’s Commitment (whether or not
utilized) at the time of such extension. Such fee shall be due and payable in
full on the date the Agent notifies the Borrower that the Lenders have approved
the Extension Request pursuant to Section 2.12.
     (d) Collateral Property Review Fee. With respect to each Property that
becomes a Collateral Property, the Borrower agrees to pay to the Agent (i) a fee
equal to $1,000 for its own account and (ii) if the Requisite Lenders were
required to approve such Collateral Property

-41-



--------------------------------------------------------------------------------



 



pursuant to Section 4.1.(c)(ii), a fee equal to $1,000 for each Lender approving
(or deemed to have approved) such Property. Such fee shall be payable upon such
Property becoming a Collateral Property as provided in Section 4.2.
     (e) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.
Section 3.7. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan or any other Obligations, and all Fees due hereunder shall be computed on
the basis of a year of 365 or 366 days, as applicable, and the actual number of
days elapsed, except in the case of LIBOR Loans which shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.
Section 3.8. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.
Section 3.9. Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4.(a)(i) and (ii) and
in Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, unused fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

-42-



--------------------------------------------------------------------------------



 



Section 3.10. Statements of Account.
     The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.
     Section 3.11. Defaulting Lenders.
     (a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.
     (b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender
who is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(d) for the
purchase price provided for

- 43 -



--------------------------------------------------------------------------------



 



below or (ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. Upon any such purchase or assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase except to the extent assigned pursuant to such purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 13.5.(d), shall
pay to the Agent an assignment fee in the amount of $7,000. The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender. Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower. There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.
Notwithstanding anything herein to the contrary other than Section 13.16., if
the Borrower actually incurs any loss, penalty or other damages (including
without limitation the loss of any security deposit in connection with any
planned acquisition by the Borrower) as a result of such Defaulting Lender’s
failure to fund its Commitment in accordance with the terms hereof, the Borrower
shall have all rights and remedies which it may be entitled to under this
Agreement or Applicable Law.
Section 3.12. Taxes.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

- 44 -



--------------------------------------------------------------------------------



 



     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Foreign Lender or
the Agent, if it is organized under the laws of a jurisdiction outside of the
United States of America, if such Foreign Lender or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Foreign
Lender, to the extent it may lawfully do so, fails to deliver the above forms or
other documentation, then the Agent may withhold from any payments to be made to
such Foreign Lender under any of the Loan Documents such amounts as are required
by the Internal Revenue Code. If any Governmental Authority asserts that the
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the Agent under
this Section, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other

- 45 -



--------------------------------------------------------------------------------



 



external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.
Article IV. Collateral Properties
Section 4.1. Eligibility of Properties.
     (a) As of the Agreement Date, the parties agree that the Properties
identified on Schedule 4.1. are Collateral Properties and have the Appraised
Values and Implied Debt Service Values set forth on such Schedule. The amount of
the Borrowing Base as of the Agreement Date is as set forth on such Schedule.
     (b) If, after the Agreement Date, the Borrower desires that any additional
Property be included in calculations of the Borrowing Base, the Borrower shall
so notify the Agent in writing. No Property will be evaluated for inclusion as a
Collateral Property unless it is an Eligible Property (subject to the
immediately following subsection (c)(ii)), and unless and until the Borrower
delivers to the Agent each of the following, in form and substance reasonably
satisfactory to the Agent:
     (i) a description of such Property, such description to include the age,
location, size and occupancy rate of such Property;
     (ii) an operating statement and rent roll with respect to such Property for
each of the two prior fiscal years and for the current fiscal year through the
fiscal quarter most recently ending and for the current fiscal quarter,
certified by a representative of the Borrower to the best of such
representative’s knowledge as being true and correct in all material respects;
provided, that (x) with respect to any period such Property was not owned by a
Loan Party, such information shall only be required to be delivered to the
extent reasonably available to the Borrower and (y) if such Property has not
been in operation for at least two years, the Borrower shall provide such
projections and other information concerning the anticipated operation of such
Property as the Agent may request;
     (iii) a pro forma operating statement or an operating budget for such
Property with respect to the current and immediately following fiscal years;
     (iv) a budget for capital expenditures for the immediately following
12-month period showing funding sources reasonably acceptable to the Agent;
     (v) a “Phase I” environmental assessment of such Property not more than
12 months old prepared by an environmental engineering firm acceptable to the
Agent and upon which the Agent and the Lenders are expressly permitted to rely,
and any additional environmental studies or assessments performed with respect
to such Property that are readily available to, or obtainable by, the Borrower
without undue expense;

- 46 -



--------------------------------------------------------------------------------



 



     (vi) copies of all material permits and licenses relating to the use,
ownership, occupancy and operation of such Property;
     (vii) an inspection report prepared by an architect or engineer acceptable
to the Agent and addressed to the Agent for the benefit of the Lenders with
respect to such Property;
     (viii) if requested by the Agent, copies of all engineering, mechanical,
structural and maintenance studies performed with respect to such Property not
more than twelve months old and that are readily available to, or obtainable by,
the Borrower without undue expense;
     (ix) evidence that the insurance that will be required under the applicable
Loan Document for such Property if admitted as a Collateral Property will be in
effect; and
     (x) such other information the Agent may reasonably request in order to
evaluate such Property.
     (c) If such Property is an Eligible Property, then the procedures regarding
the approval of such Property contained in the following clause (i) shall apply.
Otherwise, the procedures contained in the immediately following clause
(ii) shall apply.
     (i) Within 10 Business Days after receipt and review of the foregoing, the
Agent will notify the Borrower and each Lender if the Agent is prepared to
proceed with acceptance of such Property as a Collateral Property. Upon the
earlier of (A) the Borrower’s request or (B) the Agent notifying the Borrower
and Lenders that the Agent is prepared to proceed with acceptance of such
Property as a Collateral Property, the Agent will order an Appraisal of such
Property in order to determine the Appraised Value thereof. After obtaining such
Appraisal, the Agent shall notify the Borrower and the Lenders whether the Agent
approves of the designation of such Property as a Collateral Property within 5
Business Days of receipt of all such documents and information including the
Appraisal and if it does, the Agent shall notify the Borrower and the Lenders of
the Appraised Value and provide each Lender with a copy of such Appraisal for
approval by the Requisite Lenders within 5 Business Days thereafter. If the
Agent shall fail to so notify the Borrower and the Lenders, then the Agent shall
be deemed to have not approved the designation of such Property as a Collateral
Property. If a Lender shall fail to notify the Agent of its approval of such an
Appraisal and Appraised Value, then such Lender shall be deemed to have approved
of such Appraisal and Appraised Value. Upon approval of such Property by the
Agent, approval of the Appraisal and Appraised Value by the Requisite Lenders
and execution and delivery of all of the documents required to be provided under
Section 4.2., such Property shall become a Collateral Property and shall be
included in determinations of the Borrowing Base in accordance with the terms
hereof.
     (ii) Within 15 Business Days after receipt and review of the foregoing, the
Agent will notify the Borrower and each Lender if the Agent is prepared to
proceed with

- 47 -



--------------------------------------------------------------------------------



 



acceptance of such Property as a Collateral Property. Upon the earlier of
(A) the Borrower’s request or (B) the Agent notifying the Borrower and Lenders
that the Agent is prepared to proceed with acceptance of such Property as a
Collateral Property, the Agent will order an Appraisal of such Property in order
to determine the Appraised Value thereof. After obtaining such Appraisal, the
Agent will promptly submit the foregoing documents and information, including
the Appraisal and the Appraised Value, to the Lenders, for approval by the
Requisite Lenders within 10 Business Days thereafter. Each Lender shall notify
the Agent whether it approves of the designation of such Property as a
Collateral Property within 10 Business Days of receipt of all such documents and
information. If a Lender shall fail to so notify the Agent, then such Lender
shall be deemed to have approved of such Property. Upon approval (or deemed
approval) of such Property by the Requisite Lenders, and upon execution and
delivery of all of the documents required to be provided under Section 4.2.,
such Property shall become a Collateral Property and shall be included in
determinations of the Borrowing Base in accordance with the terms hereof.
     (d) In the case of any Property located in a jurisdiction imposing a
mortgage recording tax, the Agent and the Lenders agree to take such actions as
the Borrower may reasonably request to achieve any mortgage tax savings,
including taking an assignment of an existing Mortgage.
Section 4.2. Conditions Precedent to a Property Becoming a Collateral Property.
     No Property shall become a Collateral Property until the Borrower shall
have caused to be executed and delivered to the Agent and the Lenders all
documents and instruments required to be so executed and delivered under
Section 4.1., the Agent or the Requisite Lenders, as applicable, shall have
approved of, or shall have been deemed to have approved of, such Property as
provided in subsection (c) of such Section, and the Borrower shall have caused
to be executed and delivered to the Agent the following instruments, documents
and agreements in respect of such Property, each to be in form and substance
satisfactory to the Agent:
     (a) a Security Deed executed by the Loan Party owning (or leasing) such
Property, the form of such Security Deed to be modified as appropriate (i) to
conform to the Applicable Laws of the jurisdiction in which such Property is
located and (ii) to implement the provisions of Section 4.1.(d);
     (b) an Assignment of Leases and Rents executed by such Loan Party, the form
of such Assignment of Leases and Rents to be modified as appropriate (i) to
conform to the Applicable Laws of the jurisdiction in which such Property is
located and (ii) to implement the provisions of Section 4.1.(d);
     (c) an Environmental Indemnity Agreement executed by each such Loan Party,
and if not the Borrower, the Borrower;
     (d) copies of (i) all Property Management Agreements and all other material
contracts, if any, which will relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of such Property (other than (x) any service
or maintenance contract that is cancelable

- 48 -



--------------------------------------------------------------------------------



 



by such Loan Party upon not more than 30 days prior notice and (y) any such
contract that would terminate upon foreclosure of such Security Deed or transfer
of such Property pursuant to a deed in lieu of foreclosure of such Security
Deed), and (ii) if such Property is not yet owned by the Borrower or a
Subsidiary, the purchase agreement pursuant to which the Borrower or a
Subsidiary is to acquire such Property;
     (e) a Property Management Contract Assignment executed by such Loan Party
and the applicable property manager;
     (f) if requested by the Agent, collateral assignments of the other material
contracts, operating permits and licenses, franchise or license agreements and
any other rights or benefits of such Property, relating to the use, occupancy,
operation, maintenance, enjoyment or ownership of such Property;
     (g) an ALTA 1992 Form mortgagee’s Policy of Title Insurance (with deletion
of the creditor’s rights exclusion and deletion of the mandatory arbitration
provision) or other form acceptable to the Agent in favor of the Agent for the
benefit of the Lenders with respect to such Property, including endorsements
with respect to such items of coverage as the Agent may reasonably request (and
which endorsements are available in the applicable state), in a coverage amount
equal to no less than 100% of the Appraised Value of such Property (subject to
increase without material additional cost through the use of “tie-in”
endorsements or other provisions), issued by a title insurance company
acceptable to the Agent and with coinsurance (which the Agent confirms will not
be required on the Agreement Date for the initial Collateral Properties
identified on Schedule 4.1.) or reinsurance (with direct access agreements) with
title insurance companies acceptable to the Agent, showing the fee simple title
(or a leasehold estate if leased under a Ground Lease) to the land and
improvements described in the applicable Security Deed as vested in the Borrower
or a Subsidiary, and insuring that the Lien granted by such Security Deed is a
valid first priority Lien against such Property, subject only to such
restrictions, encumbrances, easements and reservations as are reasonably
acceptable to the Agent;
     (h) copies of all documents of record reflected in Schedule B of such
Policy of Title Insurance;
     (i) if such Property is located in a Tie-In Jurisdiction, endorsements to
all other existing title insurance policies issued to the Agent with respect to
all other Properties located in Tie-In Jurisdictions reflecting an increase in
the aggregate insured amount under the “tie-in” endorsements to an amount equal
to the aggregate amount of the Appraised Values of all such Properties
(including the Property to be included as a Collateral Property) but in no event
in an amount in excess of the aggregate amount of the Commitments;
     (j) a current or currently certified survey of such Property certified to
the Agent and the Lenders by a surveyor licensed in the jurisdiction where such
Property is located to have been prepared in accordance with the then effective
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys;

- 49 -



--------------------------------------------------------------------------------



 



     (k) if not adequately covered by the survey certification, a certificate
from a licensed engineer or other professional satisfactory to the Agent that
such Property is not located in a Special Flood Hazard Area as defined by the
Federal Insurance Administration, or, if it is, evidence of flood insurance;
     (l) evidence that such Property complies with applicable zoning and land
use laws or that such Property is the subject of a legal non-conforming use;
     (m) final certificates of occupancy relating to such Property, if available
and if requested by the Agent;
     (n) UCC, tax, judgment and lien search reports with respect to such Loan
Party and such Property in all necessary or appropriate jurisdictions and under
all legal and appropriate trade names indicating that there are no Liens of
record on such Property or any of the Collateral relating thereto other than
Permitted Liens or Liens to be terminated prior to such Property’s acceptance as
a Collateral Property;
     (o) copies of all leases of such Property and lease abstracts in form and
substance acceptable to Agent relating to such leases covering 5,000 or more
square feet of such Property;
     (p) estoppel certificates and subordination, non-disturbance and attornment
agreements (or a Statement of Lease or other comparable document in the case of
a lease to the United States or governmental agency thereof) from each tenant
leasing 5,000 or more square feet of such Property and in any event from tenants
renting in the aggregate at least 85% of the square feet of such Property;
     (q) if the Borrower or another Loan Party has entered into a Derivatives
Contract to hedge interest rate risk associated with Indebtedness incurred by
the Borrower or such Loan Party to finance the acquisition or ownership of such
Property:
     (i) a fully executed copy of such Derivatives Contract, including all
schedules and confirmations relating thereto;
     (ii) a Collateral Assignment of Interest Rate Protection Agreement executed
by the Borrower or such Loan Party, as the case may be; and
     (iii) a Counterparty Acknowledgement in the form attached to such
Collateral Assignment of Interest Rate Protection Agreement executed by the
counterparty to such Derivatives Contract;
     (r) an opinion of counsel admitted to practice law in the jurisdiction in
which such Property is located and reasonably acceptable to the Agent, addressed
to the Agent and each Lender covering such legal matters relating to the
transactions contemplated hereby as the Agent may reasonably request;

- 50 -



--------------------------------------------------------------------------------



 



     (s) an opinion of counsel qualified to render legal opinions regarding the
law of the jurisdiction in which the Borrower is formed (or if the Property is
owned or leased by a Subsidiary, in the jurisdiction where such Subsidiary is
formed) acceptable to the Agent, addressed to the Agent and each Lender covering
such legal matters relating to the formation and existence and power of the
Person executing documents, and the due authorization, execution and delivery of
the applicable Security Documents and other documents for consummating the
transactions contemplated hereby as the Agent may reasonably request;
     (t) if such Property is owned by, or leased to, a Subsidiary that is not
already a Guarantor, an Accession Agreement executed by such Subsidiary and all
of the items that would have been required to be delivered to the Agent under
Section 6.1.(a)(iv) through (viii) and (xviii) had such Subsidiary been a Loan
Party on the Agreement Date;
     (u) a Borrowing Base Certificate calculated after giving effect to the
inclusion of such Property as a Collateral Property; and
     (v) such other due diligence materials, instruments, documents, agreements,
financing statements, certificates, opinions and other Security Documents
consistent with the existing terms and conditions of the Loan Documents as the
Agent may reasonably request.
Section 4.3. Release of Collateral Properties.
     From time to time the Borrower may request, upon not less than 10 Business
Days prior written notice to the Agent, that a Collateral Property be released
from the Liens created by the Security Documents applicable thereto, which
release (the “Release”) shall be effected by the Agent if all of the following
conditions are satisfied as of the date of such Release:
     (a) no Default or Event of Default exists or would exist immediately after
giving effect to such Release;
     (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents;
     (c) the Borrower shall have delivered to the Agent all documents and
instruments reasonably requested by the Agent in connection with such Release
including, without limitation, the following:
     (i) a quitclaim deed or other instrument to be used to effect such Release;
and
     (ii) an appropriate endorsement to the mortgagee title insurance policy in
effect with respect to the affected Collateral Property (and appropriate
corrective

- 51 -



--------------------------------------------------------------------------------



 



endorsements with respect to any other mortgagee policies of title insurance on
Collateral Properties which have tie-in clauses which are affected by the
release); and
     (d) the Borrower shall have delivered a Compliance Certificate giving pro
forma effect to such Release;
     (e) the Borrower shall have delivered to the Agent a Borrowing Base
Certificate reflecting the Borrowing Base after giving effect to such Release
and indicating that the aggregate outstanding principal balance of Loans,
together with the aggregate amount of all Letter of Credit Liabilities, will not
exceed the Borrowing Base after giving effect to such Release; and
     (f) the outstanding principal balance of the Loans, together with the
aggregate principal amount of all Letter of Credit Liabilities, will not exceed
the Borrowing Base after giving effect to such Release and any prepayment to be
made and/or the acceptance of any Property pursuant to Section 4.1. which is to
be given concurrently with such Release as an additional or replacement
Collateral Property.
In connection with a Release, the Borrower shall deliver to the Agent a
certificate from the Borrower’s chief executive officer or chief financial
officer regarding the matters referred to in the immediately preceding clauses
(a) and (b). After giving effect to any request that a Collateral Property owned
by a Subsidiary cease to be included in determinations of the Borrowing Base,
the Borrower may request in writing that the Agent release, and upon receipt of
such request the Agent shall release, (x) such Subsidiary from the Guaranty as
provided in and subject to Section 8.12.(b) and (y) if such Collateral Property
is a NY Property, the Equity Interest of the NY Owner that owns such NY Property
from the Lien created by the Pledge Agreement. In the case of any Collateral
Property located in a jurisdiction imposing a mortgage recording tax, the Agent
agrees to take such actions as the Borrower may reasonably request to achieve
any mortgage tax savings in connection with such Release, including without
limitation, reassigning, on an “as is” basis and without recourse, the
applicable Security Deed to the Borrower or such other Person as Borrower may
reasonably request in connection with such Release.
Section 4.4. Frequency of Calculations of Borrowing Base.
     Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1. Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.2.(t), 4.3.(e), 4.7.,
4.8.(b)(iv) or 9.4.(h). Any increase in the Borrowing Base shall become
effective as of the next determination of the Borrowing Base as provided in this
Section, provided that (a) the applicable Borrowing Base Certificate
substantiates such increase and (b) if the increase in the Borrowing Base is
attributable in whole or in part to an increase in the Appraised Value of a
Collateral Property, the Borrower delivers to the Agent prior to the
effectiveness of such increase the following: (i) with respect to any such
Collateral Property not located in a Tie-In Jurisdiction, an endorsement to the
title insurance policy in favor of the Agent with respect to such Property
increasing the coverage amount thereof as related to such Property to not less
than 100% of the Appraised Value of such Property and (ii) with respect to any
such Collateral Property located in a Tie-In Jurisdiction, an endorsement to the
title insurance policy in favor of the Agent with

- 52 -



--------------------------------------------------------------------------------



 



respect to such Property increasing the coverage amount thereof as related to
such Property to not less than the Appraised Value of such Property, as well as
endorsements to all other existing title insurance policies issued to the Agent
with respect to all other Properties located in Tie-In Jurisdictions reflecting
an increase in the aggregate insured amount under the “tie-in” endorsements to
an amount equal to the aggregate amount of the Appraised Values of all such
Properties (including any Collateral Property to which the increase in the
Borrowing Base is attributable) but in no event in an amount in excess of the
aggregate amount of the Commitments.
Section 4.5. Frequency of Appraisals.
     The Appraised Value of a Collateral Property shall be determined or
redetermined, as applicable, under each of the following circumstances:
     (a) In connection with the acceptance of a Property as a Collateral
Property the Agent shall determine the Appraised Value thereof as provided in
Section 4.1.; or
     (b) From time to time upon at least 5 Business Days written notice to the
Borrower and at the Borrower’s expense, the Agent may (and shall at the
direction of the Requisite Lenders) redetermine the Appraised Value of a
Collateral Property (based on a new Appraisal obtained by the Agent) if
necessary in order to comply with a specific provision of FIRREA or other
Applicable Law relating to the Agent or the Lenders pursuant to the terms of
Section 4.6.; or
     (c) Following any “Casualty Event” under and as defined in any Security
Deed or any “Condemnation Event” under and as defined in any Security Deed;
provided that no Appraisal shall be required and no change shall occur in the
value of the Collateral Property in the Borrowing Base affected by a Casualty
Event so long as (i) insurance proceeds in an amount sufficient to restore the
Collateral Property to the state they existed prior to the Casualty Event are
available, (ii) the Borrower has agreed with the Lenders to reconstruct the
improvements to the state they existed prior to the Casualty Event and (iii) the
Agent has a perfected first-priority Lien in such insurance proceeds; provided,
further that no Appraisal shall be required for condemnations (x) that do not
take any of the improvements of a Collateral Property and do not otherwise
impair the operations of the Collateral Property and (y) the condemnation
proceeds are applied to repay the Obligations; or
     (d) Upon the Borrower’s written request for a redetermination of the
Appraised Value of a Property, the Agent shall redetermine the Appraised Value
of such Property (based on a new Appraisal of such Property obtained by the
Agent), all at the Borrower’s expense.
Section 4.6. Additional Appraisals Required under Applicable Law.
     If under a specific provision of FIRREA or any other Applicable Law, a
Lender is required to obtain an Appraisal of any Collateral Property in addition
to any other Appraisal previously obtained with respect to such Property
pursuant to this Agreement, the Agent shall have the right to cause such an
Appraisal to be prepared at the Borrower’s cost and expense. The Borrowing Base
shall be redetermined as a result of delivery of any such new Appraisal if

- 53 -



--------------------------------------------------------------------------------



 



Applicable Law requires such redetermination, in which case the Borrowing Base
shall be redetermined in the manner required under such Applicable Law.
Section 4.7. Release of Derivatives Contract
     From time to time the Borrower may request, upon not less than 10 Business
Days prior written notice to the Agent, that a Derivatives Contract be release
from the Lien of a Collateral Assignment of Interest Rate Protection Agreement,
which release shall be effected by the Agent if all of the following conditions
are satisfied as of the date of such release:
     (a) no Default or Event of Default exists or would exist immediately after
giving effect to such release; and
     (b) the Borrower shall have delivered to the Agent a Borrowing Base
Certificate reflecting the Borrowing Base after giving effect to the change in
the Implied Debt Service Value of the applicable Collateral Property resulting
from such release and indicating that the aggregate outstanding principal
balance of Loans, together with the aggregate amount of all Letter of Credit
Liabilities, will not exceed the Borrowing Base after giving effect to such
release.
Once a Derivatives Contract has been released pursuant to this Section, it shall
not be taken into account in the calculation of the Implied Debt Service Value
of a Collateral Property without the prior written consent of the Requisite
Lenders.
Section 4.8. Additional Provision Applicable to the NY Properties.
     (a) [Intentionally Omitted].
     (b) Limitation on Amount Secured by Security Deeds on NY Properties. A
Security Deed encumbering a NY Property shall contain a limitation on the
principal amount of the Obligations secured thereby equal to the Appraised Value
of such NY Property. In addition, such a limitation may initially be for an
amount less than the Appraised Value of the applicable NY Property as requested
by the Borrower. Nothwithstanding Sections 4.2.(g) and 4.4., the amount of title
insurance for such a NY Property may be equal to the amount of such limitation.
Upon written request from the Borrower, the amount of such a limitation may be
increased, such increase to be effective only upon delivery to the Agent of each
of the following, in form and substance reasonably satisfactory to the Agent:
     (i) a modification to such Security Deed executed by the applicable NY
Owner and providing for the increase of such limitation;
     (ii) evidence that all taxes payable in connection with the increase of
such limitation, including without limitation, any tax payable under N.Y. Tax
Law, Ch. 60, Art. 11, Sec. 253, shall have been paid;
     (iii) an endorsement to the title insurance policy insuring such Security
Deed increasing the amount of coverage thereunder to account for the increase in
such

- 54 -



--------------------------------------------------------------------------------



 



limitation and bringing the effective date of such policy forward to the date of
recording of the modification to such Security Deed;
     (iv) a Borrowing Base Certificate reflecting the Borrowing Base after
giving effect to the increase in such limitation; and
     (v) such other documents, agreements and instruments as the Agent may
reasonably request.
If the Requisite Lenders determine that the aggregate amount of liabilities of a
NY Owner exceeds an amount deemed material by the Requisite Lenders in their
sole discretion, then upon the Agent’s demand the Borrower agrees to increase
the limitation on the principal amount of the Obligations secured by the
applicable Security Deed encumbering the applicable NY Property owned by such NY
Owner by such amount as the Requisite Lenders may request in their sole
discretion (but in no even shall the limitation on the principal amount of the
Obligations secured by such Security Deed exceed the Appraised Value of such NY
Property). To effect such increase the Borrower shall cause to be executed and
delivered to the Agent the items referred to in the immediately preceding
clauses (i), (ii), (iii) and (v) within 5 Business Days of the Agent’s demand.
     (c) [Intentionally Omitted].
     (d) Organizational Documents of NY Owners. So long as a NY Property is a
Collateral Property, the Borrower shall cause the operating agreement and other
applicable organization documents of the NY Owner that owns such NY Property to
contain customary provisions in form and substance satisfactory to the Agent
intended to make such NY Owner a single purpose, bankruptcy remote entity and to
limit the incurrence of additional Indebtedness and the granting of additional
Mortgages on such NY Property, such provisions to include, without limitation,
(i) a requirement that at least one manager of such NY Owner be independent
(ii) a requirement for unanimous manager consent for such NY Owner to file a
voluntary bankruptcy petition, (iii) a prohibition on the incurrence of
Indebtedness other than Obligations of such NY Owner under the Guaranty and
other Loan Documents to which it is a party, and (iv) a prohibition on the
granting of Liens other than the Lien granted by the Security Deed encumbering
such NY Property. In addition such operating agreement and other applicable
organization documents shall contain provisions in form and substance
satisfactory to the Agent providing that (x) all Equity Interests in such NY
Owner shall be securities governed by Article 8 of the Uniform Commercial Code
as in effect in the jurisdiction of formation of such NY Owner and (y) all such
Equity Interests must be certificated securities.
Article V. Yield Protection, Etc.
Section 5.1. Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its

- 55 -



--------------------------------------------------------------------------------



 



obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitment (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).
     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).
     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

- 56 -



--------------------------------------------------------------------------------



 



     (d) Notification and Determination of Additional Costs. Each of the Agent
and each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Section if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount. The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
Section 5.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
     (a) the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
     (b) the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
Section 5.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

- 57 -



--------------------------------------------------------------------------------



 



Section 5.4. Compensation.
     The Borrower shall pay to the Agent for the account of each Lender, upon
the request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
Section 5.5. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
5.1.(b) or 5.3., on such earlier date as such Lender may specify to the Borrower
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 5.1. or 5.3. that
gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are

- 58 -



--------------------------------------------------------------------------------



 



outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
Section 5.6. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12., 5.1. or 5.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Section 5.7. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article V. shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article V.
Article VI. Conditions Precedent
Section 6.1. Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the following conditions precedent:
     (a) The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
     (i) Counterparts of this Agreement executed by each of the parties hereto;
     (ii) Revolving Notes executed by the Borrower, payable to each Lender and
complying with the applicable provisions of Section 2.10., and the Swingline
Note executed by the Borrower;
     (iii) The Guaranty executed by each Subsidiary that owns or leases a
Collateral Property as of the Agreement Date and each Material Subsidiary (other
than any Excluded Subsidiary) as of the Agreement Date;

- 59 -



--------------------------------------------------------------------------------



 



     (iv) An opinion or opinions of counsel to the Loan Parties, addressed to
the Agent, the Lenders and the Swingline Lender, addressing the matters set
forth in Exhibit H;
     (v) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
     (vi) A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (vii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;
     (viii) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
     (ix) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Agreement Date;
     (x) A Compliance Certificate calculated as of September 30, 2005 (giving
pro forma effect to the financing contemplated by this Agreement and the use of
the proceeds of the Loans to be funded on the Closing Date);
     (xi) A Borrowing Base Certificate calculated as of the Agreement Date;
     (xii) A letter from the agent bank under the Existing Credit Agreement
providing information regarding the payment in full of amounts outstanding under
the

- 60 -



--------------------------------------------------------------------------------



 



Existing Credit Agreement and providing for the termination thereof and the
release of all Liens securing any obligations owing thereunder;
     (xiii) All of the items required to be delivered under Sections 4.1. and
4.2. with respect to each Property identified on Schedule 4.1.;
     (xiv) The results of a lien search in each of the jurisdictions in which
UCC financing statements or other filings or recordations should be made to
evidence or perfect security interests in Collateral (as defined in the Pledge
Agreement), including without limitation the jurisdiction of formation of the
Borrower, such search results to reveal no Liens of record with respect to any
of such Collateral;
     (xv) The Pledge Agreement executed by the Borrower;
     (xvi) All certificates representing any shares of Equity Interests pledged
pursuant to the Pledge Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the Borrower,
together with an Acknowledgment and Consent, substantially in the form of
Schedule 2 to the Pledge Agreement, duly executed by each of the NY Owners;
     (xvii) UCC financing statements describing the Collateral (as defined in
the Pledge Agreement) to be filed in New York and such other jurisdictions as
necessary to perfect the security interest purported to be created by the Pledge
Agreement; and
     (xviii) Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and
     (b) In the good faith judgment of the Agent and the Lenders:
     (i) There shall not have occurred or become known to the Agent or any of
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, or otherwise materially and adversely affect the ability
of the Borrower or any other Loan Party to fulfill its obligations under the
Loan Documents to which it is a party;
     (iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or

- 61 -



--------------------------------------------------------------------------------



 



(2) any agreement, document or instrument to which the Borrower or any other
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and
     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.
     The obligations of the Lenders to make any Loans, of the Agent to issue
Letters of Credit, and of the Swingline Lender to make any Swingline Loan are
all subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; (c) all stamp, intangible, registration, recordation and similar
taxes, fees and charges payable under N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253
and other Applicable Law in connection with the making of such Loan or the
issuance of such Letter of Credit shall have been paid; and (d) except in the
case of the Loans made on the Agreement Date, the Borrower shall have delivered
to the Agent evidence acceptable to the Agent that all taxes, fees and charges
described in the immediately predecing clause (c) have been paid. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
this Article VI. have been satisfied.
Article VII. Representations and Warranties
Section 7.1. Representations and Warranties.
     In order to induce the Agent and each Lender to enter into this Agreement
and to make Loans and issue Letters of Credit, the Borrower represents and
warrants to the Agent and each Lender as follows:

- 62 -



--------------------------------------------------------------------------------



 



     (a) Organization; Power; Qualification. Each of the Borrower, its
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
     (b) Ownership Structure. As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary and/or
an Excluded Subsidiary. Except as disclosed in such Schedule, as of the
Agreement Date (x) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens (other than Permitted Liens), and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
on such Schedule, (y) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.
     (c) Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

- 63 -



--------------------------------------------------------------------------------



 



     (d) Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents to
which the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party other than those created under the Loan Documents.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
     (f) Title to Properties; Liens. As of the Agreement Date, Schedule 7.1.(f)
is a complete and correct listing of all of the real property owned or leased by
the Borrower, each other Loan Party and each other Subsidiary. Each such Person
has good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any
assets of the Borrower, any Subsidiary or any other Loan Party except for
Permitted Liens.
     (g) Existing Indebtedness. Schedule 7.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness and if such Indebtedness is Nonrecourse Indebtedness.
     (h) Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. No event or
condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any such Material Contract to terminate such Material
Contract.
     (i) Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrower, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Borrower, any Subsidiary
or any other Loan Party or any of its respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened

- 64 -



--------------------------------------------------------------------------------



 



relating to the Borrower, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.
     (j) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.
     (k) Financial Statements. The Borrower has made available to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ending December 31, 2004, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ending
September 30, 2005, and the related unaudited consolidated statements of
operations, cash flows and shareholders’ equity of the Borrower and its
consolidated Subsidiaries for the period of three fiscal quarters ending on such
date. Such financial statements (including in each case related schedules and
notes) present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments). Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or in the notes thereto, except as
referred to or reflected or provided for in said financial statements.
     (l) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Borrower and its
Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.
     (m) ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit

- 65 -



--------------------------------------------------------------------------------



 



Arrangement, or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
     (n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
     (o) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other
Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case: (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any agreement (other than this Agreement) or judgment, decree or
order to which the Borrower or any Subsidiary or other Loan Party is a party or
by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (p) Environmental Laws. Each of the Borrower, its Subsidiaries and the
other Loan Parties has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect and except as set forth in the environmental reports described on
Schedule 7.1.(p) with respect to the Properties identified on Schedule 4.1., the
Borrower is not aware of, and has not received written notice of, any past,
present, or future events, conditions, circumstances, activities, practices,
incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material. Except for matters that could
not be reasonably expected to have a Material Adverse Effect, there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrower’s knowledge after due inquiry, threatened, against the Borrower,
its Subsidiaries and each other Loan Party relating in any way to Environmental
Laws.

- 66 -



--------------------------------------------------------------------------------



 



     (q) Investment Company; Public Utility Holding Company. Neither the
Borrower nor any Subsidiary nor any other Loan Party is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.
     (r) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
     (s) Affiliate Transactions. Except as permitted by Section 10.10., neither
the Borrower, any Subsidiary nor any other Loan Party is a party to any
transaction with an Affiliate.
     (t) Intellectual Property. Each of the Borrower, each other Loan Party and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person.
The Borrower, each other Loan Party and each other Subsidiary have taken all
such steps as they deem reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, its Subsidiaries and the
other Loan Parties, does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
     (u) Business. As of the Agreement Date, the Borrower and its Subsidiaries
are engaged in the business of buying and managing predominantly office
properties primarily leased to the federal government of the United States,
together with other business activities incidental thereto.
     (v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable to any third party with respect to the transactions
contemplated hereby. No other similar fees or commissions will be payable by any
Loan Party to any third party for any other services rendered to the Borrower or
any of its Subsidiaries ancillary to the transactions contemplated hereby.

- 67 -



--------------------------------------------------------------------------------



 



     (w) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with, pursuant to or relating in any way to this Agreement, when
considered with all such information, reports, papers and data, contained any
untrue statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any Subsidiary or any other Loan Party in connection with, pursuant to or
relating in any way to this Agreement, present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Agreement
Date, no fact is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders. The Agent and the
Lenders (x) acknowledge that projections and other forward-looking information
are subject to risks that could cause the actual results to be materially
different due to: (i) general economic and business conditions; (ii) shortages
or price changes in raw materials, or labor shortages or unrest among key
trades; (iii) land availability; (iv) weather conditions, natural disasters or
similar environmental events; (v) debt level of the Borrower; (vi) terrorist
activities and other acts of war; (viii) governmental regulation; (ix)
competition; and (x) unanticipated violations of the Borrower’s policy, legal
proceedings or claims or other events outside of the Borrower’s reasonable
control and (y) agree the same shall not be considered a representation or
warranty of the Borrower as the information may be incomplete or out of date as
a result of such risks.
     (x) REIT Status. The Borrower qualifies as a REIT and is in compliance with
all requirements and conditions imposed under the Internal Revenue Code to allow
the Borrower to maintain its status as a REIT.
     (y) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Section 7.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan

- 68 -



--------------------------------------------------------------------------------



 



Documents (including, but not limited to, any such statement made in or in
connection with any amendment hereto or thereto or any statement contained in
any certificate, financial statement or other instrument delivered by or on
behalf of the Borrower prior to the Agreement Date and delivered to the Agent or
any Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower in favor of the Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.12. and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.
Article VIII. Affirmative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.6., all of the Lenders) shall otherwise
consent in the manner provided for in Section 13.6., the Borrower shall comply
with the following covenants:
Section 8.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 10.6., the Borrower shall, and
shall cause each Subsidiary and each other Loan Party to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 8.2. Compliance with Applicable Law and Material Contracts.
     The Borrower shall, and shall cause each Subsidiary and each other Loan
Party to, comply with (a) all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party the breach of which would give any
other party to such Material Contract the right to terminate it.
Section 8.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to, protect
and preserve all of its respective material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted.

- 69 -



--------------------------------------------------------------------------------



 



Section 8.4. Conduct of Business.
     The Borrower shall, and shall cause its Subsidiaries and the other Loan
Parties to, carry on, their respective businesses as described in
Section 7.1.(u).
Section 8.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
written request a detailed list, together with copies of all policies of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
Section 8.6. Payment of Taxes and Claims.
     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, pay and discharge when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which (i) is being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
the Borrower, such Subsidiary or such other Loan Party, as applicable, in
accordance with GAAP or (ii) in the case of any Lien described in the
immediately preceding clause (b), which has been bonded off to the satisfaction
of the Agent.
Section 8.7. Visits and Inspections.
     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, permit representatives or agents of any Lender or the Agent, from time to
time after reasonable prior notice if no Event of Default shall be in existence,
as often as may be reasonably requested, but only during normal business hours
and at the expense of such Lender or the Agent (unless a Default or Event of
Default shall exist, in which case the exercise by the Agent or such Lender of
its rights under this Section shall be at the expense of the Borrower), as the
case may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.

- 70 -



--------------------------------------------------------------------------------



 



Section 8.8. Use of Proceeds; Letters of Credit.
     The Borrower shall use the proceeds of the Loans and the Letters of Credit
for general corporate purposes only, including without limitation, to finance
acquisitions consistent with this business as described in Section 7.1.(u). No
part of the proceeds of any Loan or Letter of Credit will be used (a) for the
purpose of buying or carrying “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or
(b) fund any operations in, finance any investments or activities in, or make
any payments to, a Sanctioned Person or Sanctioned Entity.
Section 8.9. Environmental Matters.
     The Borrower shall, and shall cause all of its Subsidiaries and the other
Loan Parties to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party. The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.
Section 8.10. Books and Records.
     The Borrower shall, and shall cause each of its Subsidiaries and the other
Loan Parties to, maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.
Section 8.11. Further Assurances.
     The Borrower shall, at the Borrower’s cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

- 71 -



--------------------------------------------------------------------------------



 



Section 8.12. New Subsidiaries/Guarantors.
     (a) Requirement to Become Guarantor. Within 10 days of any Person (other
than an Excluded Subsidiary) becoming a Material Subsidiary after the Agreement
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance reasonably satisfactory to the Agent: (i) an Accession
Agreement executed by such Material Subsidiary and (ii) the items that would
have been delivered under Sections 6.1.(a)(iv) through (viii) and (xviii) if
such Material Subsidiary had been one on the Agreement Date; provided, however,
promptly (and in any event within 10 days) upon any Excluded Subsidiary ceasing
to be subject to the restriction which prevented it from becoming a Guarantor on
the Agreement Date or delivering an Accession Agreement pursuant to this
Section, as the case may be, such Subsidiary shall comply with the provisions of
this Section. The Borrower shall send to each Lender copies of each of the
foregoing items once the Agent has received all such items with respect to a
Material Subsidiary.
     (b) Release of a Guarantor. The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) qualifies, or
will qualify simultaneously with its release from the Guaranty, as an Excluded
Subsidiary or (y) has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Subsidiary or a Material Subsidiary; (ii) such
Guarantor will not own or lease any Collateral Property; (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents; and (v) the Agent shall have received such written
request at least 10 Business Days prior to the requested date of release.
Delivery by the Borrower to the Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
Section 8.13. REIT Status.
     The Borrower shall at all times maintain its status as a REIT.
Section 8.14. Exchange Listing.
     The Borrower shall maintain at least one class of common shares of the
Borrower having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

- 72 -



--------------------------------------------------------------------------------



 



Article IX. Information
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 13.6., the Borrower shall furnish to
each Lender (or to the Agent if so provided below) at its Lending Office:
Section 9.1. Quarterly Financial Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower), the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be in form and substance
satisfactory to the Agent and shall be certified by the chief executive officer
or chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).
Section 9.2. Year-End Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Borrower), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance satisfactory to Agent, (b) certified by the chief executive officer or
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period and (c) accompanied by the report
thereon of independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified and in
scope and substance satisfactory to the Requisite Lenders and who shall have
authorized the Borrower to deliver such financial statements and report to the
Agent and the Lenders.
Section 9.3. Compliance Certificate.
     At the time financial statements are furnished pursuant to Sections 9.1.
and 9.2., and within 10 Business Days of the Agent’s reasonable request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed by the chief financial officer
or chief accounting officer of the Borrower: (a) setting forth in reasonable
detail as at the end of such quarterly accounting period, fiscal year, or other
fiscal period, as the case may be, the calculations required to establish
whether or not the Borrower

- 73 -



--------------------------------------------------------------------------------



 



was in compliance with the covenants contained in Sections 10.1. and 10.2. and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure.
Section 9.4. Other Information.
     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its Board of Directors
by its independent public accountants in connection with any annual or special
audit preformed by such accountants;
     (b) Securities Filings. Prompt notice of the filing of all registration
statements (excluding any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities exchange
(such registration statements, reports and other periodic reports referred to a
“Securities Filing”), and copies of any of the foregoing that is not publicly
available to the Agent and the Lenders;
     (c) Shareholder Information; Press Releases. Promptly upon the mailing
thereof to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party (but only to the extent such financial
statements, reports and proxy statements are not publicly available to the Agent
and the Lenders in a Securities Filing);
     (d) ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and

- 74 -



--------------------------------------------------------------------------------



 



the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
     (e) Litigation. To the extent the Borrower or any Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the Borrower or any Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of the Borrower or any of
its Subsidiaries are being audited;
     (f) Change of Management or Financial Condition. Prompt notice of any
change in the senior management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
Subsidiary or any other Loan Party which has had or could reasonably be expected
to have a Material Adverse Effect;
     (g) Default. Notice of the occurrence of any of the following promptly upon
a Responsible Officer of the Borrower obtaining knowledge thereof: (i) any
Default or Event of Default or (ii) any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;
     (h) Borrowing Base Certificate. As soon as available and in any event
within 50 days after the end of each fiscal quarter of the Borrower (or within
95 days after the end of the last fiscal quarter of the Borrower’s fiscal year),
a Borrowing Base Certificate setting forth the information to be contained
therein as of the last day of such fiscal quarter;
     (i) Quarterly Operating Summaries. At the time financial statements are
furnished pursuant to Sections 9.1. and 9.2., an operating summary with respect
to each Collateral Property for the fiscal quarter most recently ended,
including without limitation, a quarterly and year-to-date statement of total
revenues, expenses, net operating income and an occupancy status report together
with a current rent roll for each such Property;
     (j) Statement of FFO. At the time financial statements are furnished
pursuant to Sections 9.1. and 9.2., a statement of Funds From Operations for the
period of four consecutive fiscal quarters most recently ended;
     (k) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party or any of their respective properties or assets;

- 75 -



--------------------------------------------------------------------------------



 



     (l) Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001));
     (m) Liabilities of NY Owners. Upon the total liabilities of a NY Owner
(exclusive of (i) liabilities secured by the Security Documents and
(ii) liabilities which by their terms are subordinate to the obligations of such
NY Owner under the Guaranty and the other Loan Documents to which it is a party)
exceeding $500,000, notice of such occurrence withing 5 days thereof; and
     (o) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request.
Section 9.5. Electronic Delivery.
     Documents required to be delivered pursuant to Section 9.1., 9.2. or
9.4.(b) (to the extent any such documents are included in a Securities Filing)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website; or (b) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the Agent
or any Lender that requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) the Borrower shall notify the Agent and each Lender of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions of such documents. Any document required to be delivered
pursuant to any of the other provisions of this Article IX. which is suitable
for delivery in electronic format, may be delivered to the Agent in such format
pursuant to procedures approved by the Agent and if so delivered, shall be
deemed to have been delivered on the date such document is delivered to the
Agent pursuant to such procedures; provided that the Borrower shall deliver
paper copies of any such document to the Agent upon the Agent’s request.
Promptly upon the Agent’s receipt of any such document, the Agent shall forward
a copy thereof, in the form received, to each Lender pursuant to procedures
approved by the Agent. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificate required by Section 9.3. to the Agent. The Agent shall have no
obligation to any of the other parties hereto to request the delivery of, or to
maintain copies of, the documents referred to above.
Article X. Negative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 13.6., the Borrower shall comply with
the following covenants:

- 76 -



--------------------------------------------------------------------------------



 



Section 10.1. Financial Covenants.
     The Borrower shall not permit:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to
(ii) Total Asset Value, to exceed 0.75 to 1.00 at any time.
     (b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA
for the period of two consecutive fiscal quarters of the Borrower most recently
ending to (ii) Fixed Charges for such period, to be less than 1.25 to 1.00 at
any time.
     (c) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than (i) $140,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after June 30, 2005 (other than
Equity Issuances to the Borrower or any Subsidiary).
     (d) Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness
of the Borrower and its Subsidiaries determined on a consolidated basis to
(ii) Total Indebtedness, to exceed 25% to 1.00 at any time.
     (e) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Recourse
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value, to exceed 0.10 to 1.00 at any time.
Section 10.2. Restricted Payments.
     The Borrower shall not, and shall not permit any of its Subsidiaries to,
declare or make any Restricted Payment; provided, however, that the Borrower and
its Subsidiaries may declare and make the following Restricted Payments so long
as no Default or Event of Default would result therefrom:
     (a) the Borrower may declare and pay quarterly cash dividends to its
shareholders in an amount not to exceed (i) for each fiscal quarter ending on or
before December 31, 2006, 100% of Cash Available for Distribution for such
fiscal quarter plus $3,000,000, (ii) for the fiscal quarter ending on March 31,
2007, 95% of Cash Available for Distribution for such fiscal quarter and (iii)
for any period of two fiscal quarters ending after March 31, 2007, 95% of Cash
Available for Distribution for such two fiscal quarters; provided, that (x) for
any fiscal quarter ending on or before December 31, 2006, if Cash Available for
Distribution for such fiscal quarter plus $3,000,000 exceeded the amount of cash
dividends paid and declared for such fiscal quarter, then the Borrower may add
such excess to the amount of cash dividends the Borrower may declare and pay for
any subsequent fiscal quarter ending on or before December 31, 2006; (y) nothing
in this subsection (a) is intended to prohibit the Borrower from declaring and
paying dividends with respect to a fiscal period in a subsequent fiscal period;
and (z) in any event, the Borrower may declare and pay dividends in the amount
required in order for the Borrower to remain in compliance with Section 8.13.
[REIT Status];

- 77 -



--------------------------------------------------------------------------------



 



     (b) the Borrower may make cash distributions to its shareholders of capital
gains resulting from gains from certain asset sales to the extent necessary to
avoid payment of taxes on such asset sales imposed under Sections 857(b)(3) and
4981 of the Internal Revenue Code;
     (c) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary so long
as such distributions are made pro rata in accordance with the proportion of
Equity Interests held by such holders; and
     (d) Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 8.13. If a Default or Event of Default specified in
Section 11.1.(a), Section 11.1.(b), Section 11.1.(f) or Section 11.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 11.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Borrower or any Subsidiary.
Section 10.3. Indebtedness.
     The Borrower shall not, and shall not permit any Subsidiary or any other
Loan Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.
Section 10.4. Investments.
     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, directly or indirectly, acquire, make or purchase any Investment, or
permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:
     (a) Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);
     (b) Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;
     (c) Investments in cash and Cash Equivalents;

- 78 -



--------------------------------------------------------------------------------



 



     (d) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 10.3.;
     (e) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
     (f) any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.
Section 10.5. Liens; Negative Pledges; Other Matters.
     (a) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create, assume, or incur any Lien (other than Permitted Liens)
upon any of its properties, assets, income or profits of any character whether
now owned or hereafter acquired if immediately prior to the creation, assumption
or incurring of such Lien, or immediately thereafter, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 10.1.
     (b) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, enter into, assume or otherwise be bound by any Negative Pledge
except for a Negative Pledge contained in (i) an agreement (x) evidencing
Indebtedness which the Borrower or such Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 10.3., (y) which Indebtedness is secured
by a Lien permitted to exist under the Loan Documents, and (z) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; or (ii) in an agreement relating
to the sale of a Subsidiary or assets pending such sale, provided that in any
such case the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale.
     (c) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any Subsidiary.
Section 10.6. Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:

- 79 -



--------------------------------------------------------------------------------



 



     (a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary so long as:
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence and (y) if such action includes the disposition of a Collateral
Property (regardless of whether such disposition takes the form of a direct sale
of such Collateral Property, the sale of the Equity Interests of the Subsidiary
that owns such Collateral Property or a merger of such Subsidiary), such
Collateral Property can and will be released in accordance with Section 4.3.;
     (b) a Person may merge with a Loan Party so long as (i) the survivor of
such merger is such Loan Party or, in the case of any merger not involving the
Borrower, becomes a Loan Party at the time of such merger, (ii) immediately
prior to such merger, and immediately thereafter and after giving effect
thereto, (x) no Default or Event of Default is or would be in existence and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents, and
(iii) the Borrower shall have given the Agent at least 30-days’ prior written
notice of such merger, such notice to include a certification as to the matters
described in the immediately preceding clause (ii) (except that such prior
notice shall not be required in the case of the merger of a Subsidiary that does
not own a Collateral Property with and into a Loan Party but the Borrower shall
give the Lender notice of any such merger promptly following the effectiveness
of such merger);
     (c) the Borrower and its Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business; and
     (d) the Borrower and its Subsidiaries may sell, transfer or dispose of
assets among themselves.
Section 10.7. Fiscal Year.
     The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 10.8. Modifications to Material Contracts.
     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
Section 10.9. Modifications of Organizational Documents.
     The Borrower shall not, and shall not permit any Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-

- 80 -



--------------------------------------------------------------------------------



 



laws, operating agreement, declaration of trust, partnership agreement or other
applicable organizational document if such amendment, supplement, restatement or
other modification could reasonably be expected to have a Material Adverse
Effect.
Section 10.10. Transactions with Affiliates.
     The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower or any of its Subsidiaries and upon fair and reasonable
terms which are no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.
Section 10.11. ERISA Exemptions.
     The Borrower shall not, and shall not permit any Subsidiary to, permit any
of its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.
Article XI. Default
Section 11.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. The Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.
     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
     (c) Default in Performance. (i) The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in subsection
(g) or (m) of Section 9.4. or in Article X. or (ii) the Borrower or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than any
Security Document) to which it is a party and not otherwise mentioned in this
Section and in the case of this clause (ii) only such failure shall continue for
a period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Agent.

- 81 -



--------------------------------------------------------------------------------



 



     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document (other than any Security
Document), or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of the
Borrower or any other Loan Party to the Agent or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.
     (e) Indebtedness Cross-Default; Derivatives Contracts.
     (i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay
when due and payable, within any applicable grace or cure period, the principal
of, or interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount of $10,000,000 or
more (or $20,000,000 or more in the case of Nonrecourse Indebtedness) (any such
Indebtedness being “Material Indebtedness”); or
     (ii) (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;
     (iii) any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or
     (iv) there occurs under any Derivatives Contract an Early Termination Date
(as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000 or more.
     (f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any Material Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent

- 82 -



--------------------------------------------------------------------------------



 



to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.
     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Material Subsidiary
in any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such other Loan Party or such Material Subsidiary
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.
     (h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).
     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any other Loan Party or any
other Subsidiary, by any court or other tribunal and (i) such judgment or order
shall continue for a period of 30 days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against (1) the Borrower, the other Loan
Parties, $10,000,000 or (2) Subsidiaries that are not Guarantors, $20,000,000 or
(B) in the case of an injunction or other non-monetary judgment, such judgment
could reasonably be expected to have a Material Adverse Effect.
     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary which exceeds, individually or together with all other such
warrants, writs, executions and processes, (1) $10,000,000 in amount in the case
of the Borrower and the other Loan Parties and (2) $20,000,000 in amount in the
case of Subsidiaries that are not Guarantors, and such warrant, writ, execution
or process shall not be discharged, vacated, stayed or bonded for a period of
30 days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver

- 83 -



--------------------------------------------------------------------------------



 



or subordination agreement in form and substance satisfactory to the Agent
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.
     (k) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $10,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.
     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents (other than any Security Document).
     (m) Change of Control/Change in Management.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 20.0% of the total voting power of the then
outstanding voting stock of the Borrower; or
     (ii) During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.
Section 11.2. Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:

- 84 -



--------------------------------------------------------------------------------



 



     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Section 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 11.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.
     (ii) Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.
     (b) Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.
     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

- 85 -



--------------------------------------------------------------------------------



 



Section 11.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 11.1.(g), the
Commitments shall immediately and automatically terminate.
Section 11.4. Allocation of Proceeds.
     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
     (a) amounts due the Agent in respect of fees and expenses due under
Section 13.2.;
     (b) amounts due the Lenders in respect of fees and expenses due under
Section 13.2., pro rata in the amount then due each Lender;
     (c) payments of interest on Swingline Loans;
     (d) payments of interest on all other Loans and Reimbursement Obligations,
to be applied for the ratable benefit of the Lenders;
     (e) payments of principal of Swingline Loans;
     (f) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities and amounts then due and payable under any
Derivatives Contract between the Borrower and any Lender (or any affiliate of a
Lender), to be applied for the ratable benefit of the Lenders (and in the case
of any Derivatives Contract, any affiliate of a Lender); provided, however, to
the extent that any amounts available for distribution pursuant to this
subsection are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Agent for deposit into the
Collateral Account;
     (g) amounts due the Agent and the Lenders pursuant to Sections 12.8. and
13.9.;
     (h) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
     (i) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

- 86 -



--------------------------------------------------------------------------------



 



Section 11.5. Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
     (b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
     (c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.
     (d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 11.4.
     (e) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.
     (f) The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.
Section 11.6. Performance by Agent.
     If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform

- 87 -



--------------------------------------------------------------------------------



 



such covenant, duty or agreement on behalf of the Borrower after the expiration
of any cure or grace periods set forth herein. In such event, the Borrower
shall, at the request of the Agent, promptly pay any amount reasonably expended
by the Agent in such performance or attempted performance to the Agent, together
with interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 11.7. Rights Cumulative.
     The rights and remedies of the Agent and the Lenders under this Agreement
and each of the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
Article XII. The Agent
Section 12.1. Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required

- 88 -



--------------------------------------------------------------------------------



 



to take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.
Section 12.2. Agent’s Reliance, Etc.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to
Section 6.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the Borrower has satisfied the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Requisite Lenders.
Section 12.3. Notice of Defaults.
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default or Event of Default unless the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender

- 89 -



--------------------------------------------------------------------------------



 



which is also serving as the Agent) becomes aware of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.
Section 12.4. Wachovia as Lender.
     Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.
Section 12.5. Approvals of Lenders.
     All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 12.6. Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the Agent nor
any of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party,

- 90 -



--------------------------------------------------------------------------------



 



any Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.
Section 12.7. Collateral Matters.
     (a) The Agent is authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.
     (b) The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of this Agreement in accordance with
Section 13.10.; or (ii) as required or permitted by Section 4.3. Upon request by
the Agent at any time, the Lenders will confirm in writing the Agent’s authority
to release particular types or items of Collateral pursuant to this Section or
any other applicable provision of any of the other Loan Documents.
     (c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least 5 Business Days’
prior written request by the Borrower, the Agent shall (and is hereby
irrevocably authorized by all of the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Agent for the
benefit of the Lenders herein or pursuant hereto upon the Collateral that was
sold or transferred; provided, however, that (i) the Agent shall not be required
to execute any such

- 91 -



--------------------------------------------------------------------------------



 



document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty; and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Loan Party in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Agent from the proceeds
of any such sale, transfer or foreclosure.
     (d) The Agent shall have no obligation whatsoever to the Lenders or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected or insured or that the Liens granted to the Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Agent in this Section or in any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Lenders and that the Agent shall
have no duty or liability whatsoever to the Lenders, except to the extent found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the Agent’s gross negligence or willful misconduct.
Section 12.8. Indemnification of Agent.
     Each Lender agrees to indemnify the Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice. Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender

- 92 -



--------------------------------------------------------------------------------



 



liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 12.9. Successor Agent.
     The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation, then the resigning Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000 and provided no Default or Event of Default exists,
shall be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent’s resignation hereunder as Agent, the provisions of this Article XII.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.
Section 12.10. Titled Agents.
     Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arranger”, “Syndication
Agent”, “Documentation Agent” and other similar titles are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

- 93 -



--------------------------------------------------------------------------------



 



Article XIII. Miscellaneous
Section 13.1. Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
     If to the Borrower:
Government Properties Trust, Inc.
13625 California Street, Suite 310
Omaha, Nebraska 68154
Attn: Chief Financial Officer
Telephone:     (402) 391-0010
Telecopy:      (402) 391-4144
     If to the Agent:
Wachovia Bank, National Association
301 S. College Street, NC0172
Charlotte, North Carolina 28288
Attn: Nachette Hadden
Telephone:     (704) 383-8763
Telecopy:     (704) 383-6205
     If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

- 94 -



--------------------------------------------------------------------------------



 




Section 13.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Agent for all of its
reasonable out-of-pocket costs and expenses actually incurred in connection with
the preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including (i) the reasonable fees and disbursements of
counsel to the Agent, (ii) reasonable costs and expenses in connection with the
use of IntraLinks, Inc., SyndTrak or other similar information transmission
systems in connection with the Loan Documents, (iii) reasonable costs and
expenses actually incurred by the Agent in connection with the review of
Properties for inclusion in calculations of the Borrowing Base and the Agent’s
other activities under Article IV., including the cost of all Appraisals, title
insurance, any inspection by the Agent of any such Properties, and the
reasonable fees and disbursements of counsel to the Agent relating to all such
activities, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder. So long as no Event of Default exists, the Agent
agrees that upon the Borrower’s request with respect to a specific matter the
Agent shall provide to the Borrower an estimate of expenses payable by the
Borrower under the immediately preceding clause (a) in connection with such
matter and shall make a good faith effort to minimize such expenses when
reasonably practical to do so.
Section 13.3. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Agent, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or Participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set

- 95 -



--------------------------------------------------------------------------------



 



off and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured.
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL

- 96 -



--------------------------------------------------------------------------------



 



SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF
CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.5. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of the immediately
following subsection (b), (ii) by way of participation in accordance with the
provisions of the immediately following subsection (d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of the
immediately following subsection (f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection
(d) and, to the extent expressly contemplated hereby, the affiliates and the
partners, directors, officers, employees, agents and advisors of the Agent and
the Lenders and of their respective affiliates) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees (each an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment shall not be less than $5,000,000, unless each of the
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

- 97 -



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a Lender
or an affiliate of a Lender (other than an affiliate that is an Approved Fund);
and
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of a Commitment if such
assignment is to a Person that is not already a Lender with a Commitment.
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an administrative
questionnaire in the form customarily required by the Agent.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with the immediately following
subsection (d).
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it

- 98 -



--------------------------------------------------------------------------------



 



and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 13.6. that adversely affects such Participant.
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.12., 5.1., 5.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Upon request from the Agent,
a Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.12. and 5.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

- 99 -



--------------------------------------------------------------------------------



 



     (g) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Agent, it will not make any assignment hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
Section 13.6. Amendments.
     (a) Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement or any other Loan Document
to be given by the Lenders may be given, and any term of this Agreement or of
any other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).
     (b) Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall do
any of the following:
     (i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.15.) or subject the Lenders to any
additional obligations;
     (ii) reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations;
     (iii) reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
     (iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.12.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;
     (v) amend or otherwise modify the provisions of Section 3.2.;
     (vi) modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 13.6. if
such modification would have such effect;

- 100 -



--------------------------------------------------------------------------------



 



     (vii) release any Guarantor from its obligations under the Guaranty (except
as otherwise permitted under Section 8.12.(c) or in connection with the release
of a Collateral Property as permitted in Section 4.3.);
     (viii) release any of the Collateral from the Lien of the Security
Documents other than as provided in Section 4.3. in connection with the release
of a Collateral Property or Section 4.7. in connection with the release of a
Derivatives Contract;
     (ix) amend or otherwise modify the provisions of Section 2.14.(a); or
     (x) increase the number of Interest Periods permitted with respect to Loans
under Section 2.5.
     (c) No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.2. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.
     (d) No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 12.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
Section 13.7. Nonliability of Agent and Lenders.
     The relationship between the Borrower and the Lenders and the Agent shall
be solely that of borrower and lender. Neither the Agent nor any Lender shall
have any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.
Section 13.8. Confidentiality.
     The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their

- 101 -



--------------------------------------------------------------------------------



 



operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to the Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Agent, the Lenders, and their respective agents who are
actively and directly participating in the evaluation, administration or
enforcement of the Loan Documents and other transactions between the Agent or
such Lender, as applicable, and the Borrower, but in any event the Agent and the
Lenders may make disclosure: (a) to any of their respective affiliates (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section 13.8.); (b) as reasonably requested by any potential or
actual Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section actually known to such Lender to be such a breach or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Affiliate. Notwithstanding the foregoing, the
Agent and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Agent or such Lender or in
accordance with the regulatory compliance policy of the Agent or such Lender.
Section 13.9. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Section 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder;

- 102 -



--------------------------------------------------------------------------------



 



(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party, or (C) Indemnified Costs to the
extent resulting from a claim brought by the Borrower or any other Loan Party
against an Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Not in limitation of
any of the Borrower’s obligations under this Section or Section 13.2., the
Borrower agrees to indemnify, defend and hold harmless the Agent, each Lender
and each other Indemnified Party from and against any and all Indemnified Cots
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any Indemnity Proceeding which is in any way related directly or
indirectly to the failure of any Person to pay any recording tax payable in
connection with a Security Deed (and any amendment or other modification
thereto) encumbering a NY Property under N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253
et seq. or other Applicable Laws of the State of New York or any political
subdivision of such State.
     (b) The Borrower’s indemnification obligations under this Section 13.9.
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other

- 103 -



--------------------------------------------------------------------------------



 



things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 13.9.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (f) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
     (g) The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

- 104 -



--------------------------------------------------------------------------------



 



Section 13.10. Termination; Survival.
     At such time as (a) all of the Commitments have been terminated, (b) all
Letters of Credit have terminated or expired, (c) none of the Lenders nor the
Swingline Lender is obligated any longer under this Agreement to make any Loans
and (d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.8.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 13.11. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 13.12. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.13. Patriot Act.
     The Lenders and the Agent each hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with such Act.
Section 13.14. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

- 105 -



--------------------------------------------------------------------------------



 



Section 13.15. Obligations with Respect to Loan Parties.
     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 13.16. Limitation of Liability.
     Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 13.17. Entire Agreement.
     This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 13.18. Construction.
     The Agent, the Borrower and each Lender acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
[Signatures on Following Pages]

- 106 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

                      GOVERNMENT PROPERTIES TRUST, INC.    
 
               
 
  By:   /s/ Thomas D. Peschio                  
   
 
      Name:   Thomas D. Peschio    
 
         
 
   
 
      Title:   Chief Executive Officer    
 
         
 
   

[Signatures Continued on Next Page]

- 107 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
November 21, 2005 with Government Properties Trust, Inc.]

                      WACHOVIA BANK, NATIONAL ASSOCIATION, as        
     Agent, as a Lender and as Swingline Lender    
 
               
 
  By:   /s/ Wesley G. Carter                  
   
 
      Name:   Wesley G. Carter    
 
         
 
   
 
      Title:   Director    
 
         
 
   
 
                    Commitment Amount:    
 
                    $35,000,000.00    
 
                    Lending Office (all Types of Loans):    
 
                    Wachovia Bank, National Association         301 S. College
Street, NC0172         Charlotte, North Carolina 28288         Attn: Nachette
Hadden         Telephone: (704) 383-8763         Telecopy: (704) 383-6205    

[Signatures Continued on Next Page]

- 108 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
November 21, 2005 with Government Properties Trust, Inc.]

                      FIRST NATIONAL BANK OF OMAHA    
 
               
 
  By:   /s/ Daniel M. Shultz                  
   
 
      Name:   Daniel M. Shultz    
 
         
 
   
 
      Title:   Vice President    
 
         
 
   
 
                    Commitment Amount:    
 
                    $15,000,000.00    
 
                    Lending Office (all Types of Loans):    
 
                    1620 Dodge Street — Stop 4300         Omaha, NE 68197-4300  
      Attn: Daniel M. Shultz — GPT Revolver         Telephone: (402) 498-5308  
      Telecopy: (402) 498-5327    

- 109 -